        Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 1 of 92
                                                                      318
                  CR-17-00360-PHX-JJT-1, February 28, 2019

 1                        UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF ARIZONA

 3                              _______________

 4
     United States of America,          )
 5                                      )
                           Plaintiff,   )
 6   vs.                                )
                                        )       CR-17-00360-PHX-JJT-1
 7   Abdul Khabir Wahid,                )
                                        )
 8                         Defendant.   )
                                        )       February 28, 2019
 9                                      )       10:01 a.m.
     __________________________________ )
10

11

12             BEFORE:     THE HONORABLE JOHN J. TUCHI, JUDGE

13             REPORTER'S EXCERPT TRANSCRIPT OF PROCEEDINGS

14             BENCH TRIAL - DAY 3 (Witness testimony only)

15                          (Pages 318 through 409)

16

17

18

19

20

21   Official Court Reporter:
     Elaine Cropper, RDR, CRR, CCP
22   Sandra Day O'Connor U.S. Courthouse, Suite 312
     401 West Washington Street, SPC 35
23   Phoenix, Arizona 85003-2151
     (602) 322-7245/(fax) 602.322.7253
24
     Proceedings Reported by Stenographic Court Reporter
25   Transcript Prepared by Computer-Aided Transcription


                         United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 2 of 92
                                                                        319
                    CR-17-00360-PHX-JJT-1, February 28, 2019

 1                                    I N D E X

 2                                    TESTIMONY

 3   WITNESS                        Direct    Cross    Redirect      Recross

 4    MATTHEW LEVITT                  323      341
      STEWART WHITSON                 343
 5    ABDUL KHABIR WAHID              379      388

 6

 7                                E X H I B I T S

 8   Number                                                   Ident Rec'd

 9   18        Dabiq Issue 8                                   323

10   19        Hijrah to the Islamic State                     332

11   21        ISHD LEAK pages                                 352

12   42        Photo of the screen of another digital          333
               device (LG GPLG440GB -- 480-849-8186;
13             Item #38-41)

14   44        Dark Blue Spiral Memo Book, 3” x 5”             351
               (Lab Item 16)
15
     45        Photo of notebooks                              350     351
16
     48        Electrostatic image of front face of            358
17             page 49 from forensic analysis of dark
               blue spiral memo book (Item 17)
18
     49        Electrostatic image of rear face                358
19             reversed of page 49 from forensic
               analysis of dark blue spiral memo book
20             (Item 17)

21   52        List of scholars                                390     407

22   71        Twitter screenshots:                            328     329
               AbuHussainAlBritani
23
     72        Pages from Dabiq Magazine Issue 9               334     335
24             regarding Garland attack

25


                          United States District Court
           Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 3 of 92
                                                                         320
                     CR-17-00360-PHX-JJT-1, February 28, 2019

 1                          E X H I B I T S (Continued)

 2   Number                                                   Ident   Rec'd

 3   74        Simpson Twitter DM Excerpts                      333

 4   84        Photo of Abdul Khabir Wahid with Nadir           401
               Soofi
 5
     109       (Marked but not referenced.)                           365
 6
     110       (Marked but not referenced.)                           365
 7
     111       (Marked but not referenced.)                           365
 8
     112       Excerpt of Sworn Trial Testimony of              366   365
 9             Abdul Khabir Wahid in CR
               15-707-PHX-SRB on March 8, 2016, pages
10             19-20

11   113       Excerpt 5 of Sworn Trial Testimony of            368   365
               Abdul Khabir Wahid in CR
12             15-707-PHX-SRB on March 8, 2016, pages
               25-26
13
     114       Excerpt 6 of Sworn Trial Testimony of            368   365
14             Abdul Khabir Wahid in CR
               15-707-PHX-SRB on March 8, 2016, page
15             39

16   115       Excerpt 7 of Sworn Trial Testimony of            369   365
               Abdul Khabir Wahid in CR
17             15-707-PHX-SRB on March 8, 2016, pages
               47-49
18
     116       Excerpt 8 of Sworn Trial Testimony of            370   365
19             Abdul Khabir Wahid in CR
               15-707-PHX-SRB on March 8, 2016, pages
20             55-56

21   117       Excerpt 9 of Sworn Trial Testimony of            372   365
               Abdul Khabir Wahid in CR
22             15-707-PHX-SRB on March 8, 2016, pages
               57-60
23
     118       Recording Clip 1 of Phone Call Between           376
24             Abdul Khabir Wahid and A.S. on June 6,
               2015 at 8:24 p.m.
25


                           United States District Court
           Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 4 of 92
                                                                         321
                     CR-17-00360-PHX-JJT-1, February 28, 2019

 1                           E X H I B I T S (Continued)

 2   Number                                                   Ident    Rec'd

 3   163       Photograph                                       401

 4   164       Photograph                                       397

 5

 6

 7                            MISCELLANEOUS NOTATIONS

 8   Item                                                             Page

 9    Government rests                                                 377

10

11

12                                     RECESSES

13                                                             Page    Line

14   (Recess at 11:25; resumed at 11:41.)                       378      7

15

16

17

18

19

20

21

22

23

24

25


                            United States District Court
        Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 5 of 92
                                                                      322
                  CR-17-00360-PHX-JJT-1, February 28, 2019

 1                         A P P E A R A N C E S

 2
     For the Government:
 3             JOSEPH E. KOEHLER, ESQ.
               KRISTEN BROOK, ESQ.
 4             U.S. Attorney's Office
               40 North Central Avenue, Suite 1200
 5             Phoenix, AZ 85004-4408
               602.514.7500
 6
     For the Defendant:
 7             PRO SE
               ABDUL KHABIR WAHID
 8             3407 W. Port Au Prince Lane
               Phoenix, Az 85053
 9             480.205.1354

10   For the Defendant as Advisory Counsel:
               JOHN W. MCBEE, ESQ.
11             Law Office of John W. McBee
               3104 E. Camelback Road, PMB 851
12             Phoenix, AZ 85016
               602.903.7710
13

14

15

16

17

18

19

20

21

22

23

24

25


                        United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 6 of 92
                                                                        323
                               MATTHEW LEVITT - Direct

 1                            P R O C E E D I N G S

 2               (The following excerpt was separately transcribed.)

 3               (Court was called to order by the courtroom deputy.)

 4               (Proceedings begin at 10:01.)

 5               (The defendant is present and out of custody.)                  10:01:10


 6               THE COURT:    Good morning, everyone.       Please be

 7   seated.

 8               All right.    Before we commence, I want to remind

 9   everyone here that by the local rules of practice, there is no

10   recording of any proceedings in the courtroom.           And I'm going      10:01:22


11   to make sure that the parties monitor that, including any

12   family members that you might have here.

13               Mr. Wahid, I do not know that a recording was

14   occurring, but I want to remind everybody right now that cannot

15   happen.    We can resume.                                                   10:01:39


16               MS. BROOK:    Your Honor, before I had mentioned -- I

17   had mentioned at the close we had about 20 more minutes.             It's

18   probably more like 30 but we'll keep it as brief as possible.

19               (MATTHEW LEVITT, a witness herein, was previously

20   duly sworn or affirmed.)                                                    10:01:54


21                       DIRECT EXAMINATION (Continued)

22   BY MS. BROOK:

23   Q.    We left a off yesterday talking about Dabiq issue number

24   five and put out by the Islamic State.

25               MS. BROOK:    I'm going to place on the overhead what           10:02:02



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 7 of 92
                                                                        324
                               MATTHEW LEVITT - Direct

 1   has already been admitted as Government's Exhibit 18.                        10:02:04


 2   BY MS. BROOK:

 3   Q.    Do you recognize this issue of Dabiq?

 4   A.    Yes.   This is the eighth issue of Dabiq.

 5   Q.    And when was it published?                                             10:02:20


 6   A.    In March, late March 2015.

 7   Q.    Again, this is the same publication of Dabiq of which is

 8   produced by the Islamic State?

 9   A.    Yes.

10   Q.    And in this particular issue of Dabiq, what was detailed,              10:02:31


11   discussed, in the forward?

12   A.    The forward always covers recent events and in this one,

13   it covers a series of attacks and issues related to a

14   particular instance regarding another drawing of Prophet

15   Muhammed.                                                                    10:02:58


16   Q.    Again, a pretty obvious question but, for the record,

17   where is the placement in this particular magazine?

18   A.    It's the very first article.        So cover page, the table of

19   contents forward.

20   Q.    Table of contents, again, you had mentioned yesterday that             10:03:10


21   Zarqawi's quote is always there on the header?

22   A.    Yes, and there it is.

23   Q.    Turning to page three and then to page four and five.              I

24   want to focus in, who was Abu Ramadan?

25   A.    Abu Ramadan -- his real name is Omar Hussain -- is a                   10:03:48



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 8 of 92
                                                                        325
                               MATTHEW LEVITT - Direct

 1   Danish citizen, Muslim who carried out an attack, a couple of             10:03:51


 2   attacks actually in Copenhagen, one targeting a gathering of

 3   people who were celebrating cartoons, including cartoons

 4   depicting the Prophet Muhammed, and one cartoon in particular

 5   depicting the Prophet Muhammed in a particularly insulting way,           10:04:08


 6   and then also carried out an attack on a Jewish synagogue in

 7   Copenhagen.

 8   Q.      Did this article detail the Islamic State's position about

 9   the purpose of this particular attack?

10   A.      Correct.   Yes.                                                   10:04:25


11   Q.      Did it go on to talk about the purpose, to intimidate the

12   West?

13   A.      It does.

14   Q.      And, in effect, to try to bring about Dabiq?

15   A.      Correct.                                                          10:04:39


16   Q.      Can you read for -- what it says there under Abu Ramadan's

17   picture?

18   A.      This is the bottom right-hand corner of page five.          "It

19   was also the rejection of nationalism that drove Abu Ramadan

20   al-Muhajir (Omar Abdel Hamid el-Hussein -- may Allah accept               10:04:51


21   him) despite his Danish birth and upbringing -- to target

22   Danish Jews and Danish mockers of the Messenger" -- Prophet be

23   upon him it says in Arabic -- "until he achieved martyrdom in

24   Denmark, after pledging bay'ah to the Khilafah from Denmark,"

25   pledging allegiance to the caliph.                                        10:05:22



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 9 of 92
                                                                        326
                               MATTHEW LEVITT - Direct

 1   Q.      So in effect, did he target civilians and attack them            10:05:33


 2   attempting to harm and kill people?

 3   A.      Exactly.

 4   Q.      And what was the Islamic State's position on the purpose

 5   of that attack and the effect of it?                                     10:05:41


 6   A.      Their position was that this is a response to the call

 7   that they had put out asking for exactly this type of attack

 8   and highlighted the fact that he had not given credence to his

 9   Danish nationality, that the idea of nationalism was an

10   anathema to them.        One was a Muslim and a member of the Muslim     10:06:03


11   nation, the ummah, and that was all that mattered, whatever

12   one's, quote unquote, nationality.

13   Q.      Whose picture is that right there?

14   A.      On the left?     Lars Vilks, who is the cartoonist who drew

15   this particularly insulting cartoon.                                     10:06:19


16   Q.      And based upon the content of this article, what's the

17   purpose of having his picture there?

18   A.      He is the face of disbelievers who are the types of people

19   who should be attacked, among others.

20   Q.      Can you read for us the words put out by the Islamic State       10:06:39


21   starting here at the top of column two on this page?

22   A.      Starting with "The Khalifah"?

23   Q.      Yes.   And I guess maybe it would be better to start down

24   here.     Perhaps, "He gathered."

25   A.      "He gathered what he could of arms, surveyed targets,            10:06:58



                            United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 10 of 92
                                                                        327
                               MATTHEW LEVITT - Direct

 1   relied upon his Lord, and executed his brave and selfless                   10:07:01


 2   attack, terrorizing the Christians, Jews, and athiests of

 3   Denmark," go up to the next column, "a pagan nation that

 4   insulted the Messenger," peace be upon him in Arabic, "and a

 5   member of the crusader coalition against the Islamic State.                 10:07:22


 6   The filthy blood of the Danes was spilled by his blessed hands,

 7   by which he guaranteed for himself a place in Paradise,

 8   inshaallah," God willing.        "And with the noble blood and

 9   tireless sweat of his likes, history is written and preserved."

10                "And now, has the time not come for the crusaders,             10:07:41


11   athiests, and apostates to realize that the Islamic State and

12   its message to the world is here to stay?"

13                "The Khalifah said, quote, Let the world know that we

14   are living today in a new era.         Whoever was heedless must now

15   be alert.     Whoever was sleeping must now awaken.         Whoever was     10:08:01


16   shocked and startled must comprehend.          The Muslims today have a

17   loud, thundering statement, and possess heavy boots.            They have

18   a statement" --

19   Q.     I'm sorry.    Let me go back for just a moment.        Did the top

20   of this one paragraph that we started halfway through also                  10:08:19


21   speak to the issue of, quote, citizenship, in quotes, and how

22   Abu Ramadan didn't let citizenship prevent him from carrying

23   out the duties of the Islamic State?

24   A.     That's right.

25                MS. BROOK:    We've covered this in a stipulation but          10:08:51



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 11 of 92
                                                                        328
                               MATTHEW LEVITT - Direct

 1   we might as well cover in testimony, too.                                10:08:53


 2   BY MS. BROOK:

 3   Q.     Are you aware that the Islamic State is a designated

 4   terrorist organization?

 5   A.     Yes.                                                              10:08:58


 6   Q.     And who are they so designated by?

 7   A.     The State Department as a foreign terrorist organization

 8   and there's also designation under the Treasury, especially

 9   designated global terrorist entities list.

10   Q.     And, in fact, they were so designated back in 2014 and            10:09:11


11   2015 just as they are today?

12   A.     Correct.

13   Q.     Are you aware, based upon your research, your work in the

14   field, of the attack on the Curtis Culwell Center that happened

15   on May 3 of 2015?                                                        10:09:26


16   A.     I am.

17   Q.     And we're going to return to an issue, Dabiq issue number

18   nine, in a moment but are you aware of who claimed

19   responsibility for that attack?

20   A.     The Islamic State did.                                            10:09:38


21   Q.     Placed on the overhead what's already been --

22                  MS. BROOK:   You know actually, Your Honor, I'm going

23   to place on the overhead Exhibit Number 71.           These were

24   discussed yesterday and read.        I don't believe they were

25   actually admitted so the Government would move to admit them.            10:09:53



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 12 of 92
                                                                        329
                               MATTHEW LEVITT - Direct

 1                  THE COURT:   This is 71, the Twitter screen shots?          10:09:59


 2                  MS. BROOK:   Correct.

 3                  THE COURT:   All right.   I'll give Mr. Wahid a second

 4   to catch up.

 5                  Mr. Wahid, is there any objection?                          10:10:06


 6                  MR. WAHID:   No.

 7                  THE COURT:   All right.   71 is admitted.

 8                  (Exhibit Number 71 was admitted into evidence.)

 9   BY MS. BROOK:

10   Q.     In terms of attacks here on the United States soil, was             10:10:16


11   this the first attack on the United States soil that the

12   Islamic State claimed responsibility for?

13   A.     Yes.

14   Q.     And are you familiar with Junaid Hussain?

15   A.     I am.                                                               10:10:31


16   Q.     Can you read for us the second tweet here that I'm

17   pointing to?

18   A.     "The 2 Brothers attained shahdah in Texas.          O Kuffar know

19   that death is better than living humiliated!           Allahu Akbar!!

20   #garlandshooting."                                                         10:10:43


21   Q.     Okay.     Does the Islamic State use mediums like Twitter to

22   communicate messages to supports?

23   A.     Extensively, on multiple platforms.

24   Q.     And does it also use to gain supporters?

25   A.     Absolutely.                                                         10:11:05



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 13 of 92
                                                                        330
                               MATTHEW LEVITT - Direct

 1   Q.     Is it used to carry out messages from the Islamic State?          10:11:05


 2   A.     Yes.

 3   Q.     Junaid Hussain's role within the Islamic State, what's his

 4   position?     Well, let me ask a better question.        What was his

 5   position back in May of -- well, let's do January through May            10:11:14


 6   of 2015?

 7   A.     Junaid Hussain was a hacker and had become one of the

 8   heads of the Islamic State's external operations so he was

 9   tremendously intimately involved recruiting, encouraging, and

10   sometimes even directing people to carry out attacks on                  10:11:38


11   multiple platforms -- Twitter, Kick, Surespot and many

12   others -- and has been tied to a significant number of cases,

13   not only in the United States but around the world.

14   Q.     Are you familiar with the execution videos that are

15   released by the Islamic State?                                           10:11:54


16   A.     I'm afraid so.

17   Q.     Based upon your research in this field, familiarity with

18   the Islamic State, what's the purpose for both the release of

19   those videos as well as having individuals watch those videos?

20   A.     Islamic State released both videos that tried to show its         10:12:13


21   kind of idyllic caliphate that it was building, but it also

22   released these horrific videos of beheadings and burning people

23   alive and stuff like that as a means of demonstrating how

24   powerful they are, how ascendent they are.           Remember this

25   millennial apocalyptic idea had been purveyed by others,                 10:12:35



                          United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 14 of 92
                                                                     331
                            MATTHEW LEVITT - Direct

 1   including Anwar al-Awlaki, who we discussed yesterday.          And         10:12:40


 2   here they are actualizing that prophecy and from the -- from

 3   their perspective, it also helped, as we discussed yesterday,

 4   radicalize people and get recruits, inspire people to do things

 5   of their own and sometimes also would be successful in terms of             10:13:00


 6   fundraising.

 7                From the consumers' point of view, especially when

 8   we're talking about the home-grown violent extremist which is,

 9   maybe not in Europe but certainly in the United States, the

10   primary terrorist threat we face.       This is a way of giving             10:13:15


11   someone a sense of belonging.     This like-minded follower

12   watches these things and feels like he or she is a part of

13   this.    And for many it can actually be a form of not only

14   belonging but of worship, but of -- because this is a religious

15   calling.     This is getting in on the ground floor and doing               10:13:40


16   something that is bigger than yourself and is changing the

17   world in God's image and is helping to bring Islam around the

18   world.     Borders don't matter, countries don't matter and you're

19   a part of it.    And it becomes a form of worship.

20                And it's a key element in helping not only radicalize          10:13:58


21   people but then mobilize people.      Lots of people get

22   radicalized.    We stub our toes and get angry but far fewer

23   people get mobilized to go do something violent about it.             And

24   mobilization that is critical and part of the video is, we've

25   come and done this.    You can do it.     You can come and join us          10:14:15



                        United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 15 of 92
                                                                        332
                               MATTHEW LEVITT - Direct

 1   here and do it.      You can do where you are at home, and it's          10:14:18


 2   become a very effective radicalizing and mobilizing tool.

 3   Q.     You had mentioned also the component of you can come here

 4   and help or you can act where you are, where you happen to be;

 5   right?                                                                   10:14:33


 6   A.     Correct.

 7   Q.     The concept of coming to the Islamic -- well, coming to

 8   the area of Iraq and Syria to help, is that called hijrah?

 9   A.     Correct.

10   Q.     And are you familiar with Government's Exhibit Number 19,         10:14:43


11   already admitted, placing on the overhead?           Are you familiar

12   with this?

13   A.     I am.

14   Q.     In terms of locations where individuals may fly in in

15   order to commit hijrah, are there some popular destinations?             10:15:01


16   A.     The most popular and simplest way to get to Syria was via

17   Turkey, especially before the Turks really started monitoring

18   that about 100-mile swath of the border which then President

19   Obama actually called them out on publicly.           So it was very

20   common for people to fly into Istanbul and then either rent a            10:15:27


21   car, take a bus or take a flight to airports closer to the

22   border.     So you see here to the left here Gaziantep, Sanliurfa,

23   et cetera, towns closer to the border through which they could

24   then make the final leg of the journey south into northern

25   Syria.                                                                   10:15:45



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 16 of 92
                                                                        333
                               MATTHEW LEVITT - Direct

 1                  MS. BROOK:   I'm placing on the overhead now, Your        10:15:45


 2   Honor, Exhibit Number 42 already admitted, screen shots from

 3   the phone, also admitted, that was found in Simpson and Soofi's

 4   apartment on that phone.

 5   Q.      What is Sabihan Gökcen?                                          10:16:10


 6   A.      An airport, Turkish airport.

 7   Q.      And how about Ataturk?

 8   A.      That's the main airport, yes.      Istanbul.

 9   Q.      I'm going to place back on the overhead the next page of

10   Exhibit 42 already admitted.        Can you read that message for us?    10:16:51


11   A.      "You're not one way.     You're have a trip both ways to

12   IST and back to Bulgaria."

13   Q.      Is that message consistent with the instructions in the

14   hijrah literature put out by the Islamic State?

15   A.      Yes.    It was better not to book a one-way trip ticket          10:17:14


16   which is more suspicious to law enforcement.

17   Q.      Placing on the overhead one of the screen shots from

18   Exhibit Number 74, also already admitted.          Can you read for us

19   what Elton Simpson there under Bird of Green wrote?

20   A.      "I wonder what it means when one sees imam Anwar in a            10:17:55


21   dream.     You don't have to ask the sheikh akhi lol."

22   Q.      And then there we have Miski.

23   A.      Who responds, "Maybe he's telling you what he told nidal."

24   Q.      Let's break that apart just for a moment.        Miski, who is

25   that?                                                                    10:18:14



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 17 of 92
                                                                        334
                               MATTHEW LEVITT - Direct

 1   A.     Goes by the name Muhajir Miski.        He's on your board here          10:18:15


 2   in the bottom middle, Mohamed Abdullahi Hassan, originally from

 3   Minneapolis, went to Somalia, joined al-Qaeda there, the

 4   al-Shabaab group, but over time became a follower and promoter

 5   of the Islamic State.                                                          10:18:35


 6   Q.     Based upon the context of this direct message, who do you

 7   interpret Nidal to be?

 8   A.     I interpret this to be a reference to Nidal Hassan, Major

 9   Nidal Hassan, who carried out a shooting attack in Fort Hood in

10   2009 killing I think 13 and wounding 30 something people.                The   10:18:53


11   reason is because Nidal Hassan had also been or had been in

12   direct contact with Anwar al-Awlaki.          That was very much in the

13   public domain.      And here you have Elton Simpson talking about

14   Imam Anwar, which seems clearly to be a reference to Anwar

15   al-Awlaki, saying, what happens if I saw Anwar al-Awlaki in my                 10:19:18


16   dream?    Maybe he's telling you what he told Nidal.          And what

17   Anwar al-Awlaki told Nidal was to go carry out this attack.

18   Q.     Placing on the overhead what has not yet been admitted,

19   Government's Exhibit Number 72.         So we can see it in its

20   entirety.      I'm going to scan it so you can see it in its                   10:19:56


21   entirety.

22                 Do you recognize this?

23   A.     Yes.

24   Q.     And have you had the opportunity to review all of Exhibit

25   Number 72?                                                                     10:20:06



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 18 of 92
                                                                        335
                               MATTHEW LEVITT - Direct

 1   A.     Yes.    And not only -- I saw it when it came out, not just       10:20:08


 2   for this case.

 3   Q.     What's it from?

 4   A.     This is from another edition of Dabiq magazine, number

 5   nine I believe, which came out about three weeks after the               10:20:18


 6   Garland attack.

 7   Q.     And what part of Dabiq, issue number nine, did this appear

 8   in, this forward?

 9   A.     This is in the forward which is that first section of

10   articles after the cover and the table of contents.                      10:20:33


11   Q.     Explain for us what this forward discusses.

12   A.     Like most forwards for Dabiq, it discusses current events.

13   This one discusses again attacks on Prophet Muhammed depictions

14   and, in particular, it discusses the attack at Culwell Center

15   in Garland.                                                              10:20:57


16                 MS. BROOK:   Your Honor, the Government moves to admit

17   Government's Exhibit Number 72.

18                 THE COURT:   All right.

19                 Mr. Wahid, any objection?

20                 MR. WAHID:   No.                                           10:21:05


21                 THE COURT:   All right.    72 is admitted.

22                 (Exhibit Number 72 was admitted into evidence.)

23   BY MS. BROOK:

24   Q.     Who does that photograph depict?

25   A.     This is Geert Wilders whose is a far right Dutch                  10:21:10



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 19 of 92
                                                                        336
                               MATTHEW LEVITT - Direct

 1   parliamentarian who has been convicted actually of inciting --           10:21:13


 2   incitement against the Moroccan community in the Netherlands

 3   and he's quite the Islamophobic politician.

 4   Q.     Are you familiar with these pages here?         Whose pictures

 5   are these?                                                               10:21:42


 6   A.     This is Simpson and Soofi.

 7   Q.     And what does the article say about them and their actions

 8   specifically?

 9   A.     It lauds them as examples to follow, as people whose

10   actions should help inspire others to overcome any reticence             10:21:57


11   they may have to like Simpson and Soofi, do what needs to be

12   done on behalf of the Islamic State.

13   Q.     Here it says, "As for those who continue to suffer from

14   the disease of being indifferent or the obligations of hijrah,

15   jihad, and bay'ah, so much so that they see nothing wrong with           10:22:15


16   residing amongst, and paying taxes to," that particular

17   section, does that resonate with the message?

18   A.     It does.    In other words, for those people who might

19   still, as they put it here, suffer from the disease of not yet

20   following the message and they continue living among                     10:22:34


21   disbelievers and they maybe even continue paying taxes to those

22   countries that are fighting the Islamic State and who belittle

23   Islamic law, Shariah, and on their entertainment programs and

24   who imprison and torture Muslims, maybe even burn the Qur'an

25   and mock the Prophet Muhammad, specifically as mentioned here,           10:22:52



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 20 of 92
                                                                        337
                               MATTHEW LEVITT - Direct

 1   then -- and I quote here at the end of that paragraph, quote,            10:22:57


 2   then let them prepare their flimsy excuses for the angels of

 3   death, end quote, meaning even -- not just disbelievers who are

 4   not Muslim but even Muslims who are not sufficiently believers

 5   and are, therefore, disbelievers, they are eligible to face a            10:23:14


 6   flimsy death, too.      They will have no argument to make to God

 7   at the end of the day when they go up to the pearly gates

 8   having not followed through on this call to action.

 9   Q.     Does this article state exactly how the Islamic State

10   views Elton Simpson and Nadir Soofi?                                     10:23:42


11   A.     Absolutely.

12   Q.     What does it say?

13   A.     I'll quote:    "The hypocrites will sit back, the true men

14   will step forward, and the kuffar will have no peace and no

15   security."                                                               10:23:54


16                "May Allah accept our two brothers amongst the

17   leaders of the shuhada in Jannah."         They are martyrs in

18   paradise.

19   Q.     Based on your knowledge of terrorist attacks, specifically

20   home-grown extremist attacks in the West, are you familiar with          10:24:17


21   cases where material is found in the aftermath of the attack

22   that would have been and was of value to law enforcement?

23   A.     That describes just what every case there's been.           The

24   nature of investigating case terrorism or otherwise is running

25   down the leads that you get access to, especially in the                 10:24:40



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 21 of 92
                                                                        338
                               MATTHEW LEVITT - Direct

 1   immediate aftermath of the attack.         This material can often         10:24:44


 2   have a short expiration date.        In other words, its value is

 3   only useful for a short period of time.          So there's a rush

 4   against the clock to get it and exploit it to be able to

 5   identify not only kind of what that material was, was it money?            10:24:59


 6   Was it access to a locker, you know, a key for something, or

 7   was it just to be able to identify who it was being delivered

 8   to and whether that person or persons are some type of network,

 9   whether there's additional plotting going on.           So that can be

10   very important.                                                            10:25:18


11   Q.      Why is the transfer of currency or money important?

12   A.      Well, we have plenty of cases where people raised or

13   collected funds to do something and didn't use it all.             Think

14   of 9/11.     The 9/11 highjackers actually sent back to the Middle

15   East unused funds so that that money, considered sacred for                10:25:36


16   them, can be used for another attack.

17   Q.      Based upon your understanding of the Islamic State, is the

18   return of unused money for an attack an important concept to

19   them?

20   A.      I do think that they would consider that an important              10:25:50


21   concept.     Again, because for them these types of attacks are a

22   form of worship.      They are a form of service.       That money is,

23   in a sense, sacred and just operationally, the religious or

24   ideology side, why waste that money?          Provide to it someone

25   else who can do something else with it in support of the                   10:26:13



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 22 of 92
                                                                        339
                               MATTHEW LEVITT - Direct

 1   Islamic State.                                                           10:26:16


 2   Q.      We've talked about different forms of support, du'a, that

 3   people can make towards the Islamic State, does the Islamic

 4   State ask for people to make financial contributions?

 5   A.      Sure.                                                            10:26:27


 6   Q.      And is that, too, a form of support that a person who

 7   supports the Islamic State can provide?

 8   A.      Yes.

 9   Q.      Based upon the research you've done, your awareness of

10   what happens in the aftermath of these terrorist attacks, have           10:26:46


11   you encountered situations where information may appear

12   innocuous but actually has value to the investigation?

13   A.      Again, that's a description of almost any case I've ever

14   heard of.       Sometimes you'll find assumptions that -- that

15   clearly is relevant.       You'll find a weapon.      You'll find a      10:27:09


16   suicide note.       But you'll also find all kinds of other material

17   that you simply cannot know if it's relevant until you run it

18   down.     Which is why, you know, if you -- in your exercise of a

19   search warrant, you're going to be looking for all kinds of

20   things whether or not they have a brass plate next to them               10:27:27


21   saying "this was related to the attack" to be able to determine

22   if it had anything to do with the attack, with the people

23   involved in the attack, again, whether there were others

24   involved in the planning.

25                   So I would argue that the majority of the information    10:27:39



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 23 of 92
                                                                        340
                               MATTHEW LEVITT - Direct

 1   actually is going to seem innocuous and won't be known to be             10:27:41


 2   relevant or not until people who are properly trained and have

 3   the tools to be able to run down those leads can do so.

 4   Q.     You had mentioned a moment ago that time was of the

 5   essence in gathering that information.          How have you seen that   10:27:55


 6   appear in cases that you're aware of --

 7   A.     Like I said, the most pressing is concern that perhaps

 8   there are other operatives who are planning similar types of

 9   activities and it can become even more time-sensitive because

10   when an operation, a terrorist attack happens, when one is               10:28:15


11   thwarted, we have many cases where then operatives who were

12   planning other attacks decide to move up their timetable and

13   attack more quickly.

14                So, for example, there was one last Islamic State

15   terrorist from the late 2015 attacks in Paris, Abduo Salam, who          10:28:31


16   had escaped.     He was ultimately found in Brussels, which is

17   where he had been from -- but when authorities kicked down a

18   door in an apartment and he had just escaped but found one of

19   his compatriots and an Islamic State flag and a weapon, et

20   cetera, other people who were part of that cell and were                 10:28:57


21   planning a series of attacks moved up their planning and

22   carried out attacks at the Brussels Metro and the Brussels

23   Airport earlier than they had anticipated because they were

24   afraid that they, too, would get caught.          So there really is a

25   rush against the clock.                                                  10:29:13



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 24 of 92
                                                                        341
                                MATTHEW LEVITT - Cross

 1   Q.     And the type of involvement in a cell can include                  10:29:14


 2   financial providers?

 3   A.     Absolutely.    It can include financial providers, people

 4   who are actually going to carry out an attack, people who might

 5   provide weapons or lookout or automobiles or safe houses.                 10:29:25


 6   There's a tremendous spectrum of types of activity that need to

 7   go into a successful operation.

 8                MS. BROOK:    May I have one moment, Your Honor?

 9                THE COURT:    You may.

10                MS. BROOK:    I don't have any other questions.              10:29:48


11                THE COURT:    All right.    Thank you.

12                Mr. Wahid, do you have any questions for this

13   witness?

14                MR. WAHID:    I just got one question.

15                              CROSS - EXAMINATION                            10:29:57


16   BY MR. WAHID:

17   Q.     I am Muslim myself and even I don't know very much about

18   ISIS and like most Main Street Islam --

19                MS. BROOK:    Objection, Your Honor.      Statement, not a

20   question.                                                                 10:30:24


21                THE COURT:    You need to get to the question, Mr.

22   Wahid.

23                MR. WAHID:    Okay.

24   BY MR. WAHID:

25   Q.     What is your opinion on the matter, do you agree that ISIS         10:30:31



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 25 of 92
                                                                        342
                                MATTHEW LEVITT - Cross

 1   has no bias and that they will not only attack people in the                10:30:34


 2   West.     They also attack Muslims who are the very people ISIS

 3   organization claims it is a part of?

 4                MS. BROOK:    Your Honor, can you repeat the question.

 5   I just couldn't hear him.                                                   10:30:45


 6                THE COURT:    I'm going to have the court reporter read

 7   it back, please.

 8                (Requested portion of record read:        What is your

 9   opinion on the matter, do you agree that ISIS has no bias and

10   that they will not only attack people in the West.            They also     10:31:07


11   attack Muslims who are the very people ISIS organization claims

12   it is a part of?)

13   A.      ISIS does attack Muslims, but I would argue it's because

14   of extreme bias.      The bias is against anybody who does not

15   practice the Muslim faith as they say it should be practiced.               10:31:14


16                And as I said yesterday, that excludes the vast

17   majority of Muslims around the world who reject them.             So this

18   extreme bias, even more than al-Qaeda and others, means for the

19   Islamic State if you are not Muslim like us, then you are

20   liable to be killed just like anybody else.           So they will          10:31:31


21   absolutely kill Muslims as well.

22                MR. WAHID:    Gotcha.

23                Nothing else, Your Honor.

24                THE COURT:    All right.    Thank you.

25                Is there any redirect?                                         10:31:43



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 26 of 92
                                                                        343
                              STEWART WHITSON - Direct

 1                MS. BROOK:     No.                                          10:31:44


 2                THE COURT:     All right.     I'm he going to be able to

 3   excuse you and let you go.        Thank you.

 4                THE WITNESS:     Thank you, Your Honor.

 5                (Witness excused.)                                          10:31:58


 6                THE COURT:     If the Government will call its next

 7   witness, please.

 8                MS. BROOK:     Thank you, Your Honor.     The Government

 9   calls Special Agent Stewart Whitson.

10                THE COURT:     Agent Whitson, if you would step forward     10:32:33


11   to the courtroom deputy, she'll swear you in.

12                COURTROOM DEPUTY:     If you can please state your name

13   and spell your last name for the record.

14                THE WITNESS:     Stewart Whitson.     W-H-I-T-S-O-N.

15                COURTROOM DEPUTY:     Thanks you.     Raise your right      10:32:44


16   hand.

17                (STEWART WHITSON, a witness herein, was duly sworn or

18   affirmed.)

19                               DIRECT EXAMINATION

20   BY MS. BROOK:                                                            10:33:09


21   Q.      Good morning.

22   A.      Good morning.

23   Q.      Would you please introduce yourself to the Court?

24   A.      Good morning, Your Honor.        I'm Stewart Whitson.   I'm a

25   Special Agent with the Federal Bureau of Investigation.                  10:33:16



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 27 of 92
                                                                        344
                              STEWART WHITSON - Direct

 1   Q.     And, sir, how long have you been an FBI agent?                     10:33:20


 2   A.     I've been an FBI agent for seven years.

 3   Q.     Back in May of 2015, where were you assigned?

 4   A.     In May of 2015 I was assigned to Phoenix Division Office

 5   here in Arizona.                                                          10:33:33


 6   Q.     I want to talk about some of the positions you've held

 7   since you became an FBI agent seven years ago.           Where were you

 8   first assigned?

 9   A.     So my first assignment was withing Phoenix Division.

10   Q.     And what focus or specialty did you have as you worked             10:33:44


11   here in the Phoenix Division?

12   A.     I was a counter-terrorism agent so it was essentially a

13   case agent that investigated terrorism investigations here in

14   Arizona.

15   Q.     Prior to joining the FBI, what was your educational                10:33:55


16   background?

17   A.     Prior to joining the FBI, I have -- I had obtained a law

18   degree from the University of Minnesota and a bachelor of arts

19   degree from the University of Minnesota.

20   Q.     And were you in the military?                                      10:34:10


21   A.     Yes.

22   Q.     What was the nature of your service in the military?

23   A.     I was in the U.S. Army.      I was an infantry officer and so

24   I served as a platoon leader in Iraq where I was stationed for

25   16 months and then I was later a company commander for an                 10:34:22



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 28 of 92
                                                                        345
                              STEWART WHITSON - Direct

 1   infantry company.                                                        10:34:25


 2   Q.     In early May of 2015, did you become the lead case agent

 3   in the Phoenix FBI investigation into the attack on the Draw

 4   the Prophet Muhammad?

 5   A.     Yes.                                                              10:34:42


 6   Q.     And can you briefly describe for us the scope of the FBI

 7   investigation into the attack?

 8   A.     Yes.    So following the attack, which occurred on May 3,

 9   2015, the FBI launched what could be described as the largest

10   terrorism investigation in the history of the office here in             10:34:59


11   Phoenix.      Obviously it spanned three different divisions

12   because the attack had occurred in Dallas.           It involved the

13   Dallas Division as well as the Phoenix Division.            But it

14   encompassed work being done by hundreds of agents, not just

15   from Phoenix but across the nation, as well as numerous                  10:35:15


16   intelligence analysts and other FBI professionals.

17   Q.     At what point did it become clear that this was a

18   terrorism investigation?

19   A.     Immediately from the outset of the investigation it was

20   clear that this was a terrorism investigation.                           10:35:28


21   Q.     How was that?

22   A.     Numerous factors.     One was the tweet that one of the

23   attackers sent out 16 minutes prior to the attack pledging

24   loyalty to Amir al-Muminin, commander of the faithful, is

25   Arabic for commander of the faithful, which is a title bestowed          10:35:52



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 29 of 92
                                                                        346
                              STEWART WHITSON - Direct

 1   on Abu Bakr al-Baghdadi, the leader of ISIS.           So that tweet     10:35:53


 2   that gone out 16 minutes prior to the attack.           And then

 3   obviously the nature of the attack itself.           It was an attack

 4   upon a contest, a drawing contest of the Prophet Muhammed which

 5   was obviously something offensive to many Muslims.            So that    10:36:11


 6   would be a natural target.

 7                 And then obviously the subjects involved in the

 8   attack, one of which was Elton Simpson, which had been known to

 9   the FBI as an individual who had been investigated for

10   terrorism-related offenses in the past.                                  10:36:26


11   Q.     Based upon your work in the military and your work in the

12   FBI, specifically in the Counter-Terrorism Division, did you

13   have specific knowledge and training as it related to terrorism

14   investigations?

15   A.     Yes.                                                              10:36:43


16   Q.     And can you explain how you came about that information

17   and what sort of special skills you had?

18   A.     Well, obviously there's -- all agents receive training at

19   FBI academy at Quantico and with terrorism being the number one

20   priority of the FBI, a large part of that training is focused            10:37:00


21   on terrorism-type training.        So that includes familiarization

22   with the groups in the areas where a lot of these groups

23   operate out of but also just the investigative techniques that

24   are involved in these kinds of investigations which oftentimes

25   are the same techniques we use in criminal investigations as             10:37:17



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 30 of 92
                                                                        347
                              STEWART WHITSON - Direct

 1   well.     But just the added knowledge of the groups involved such        10:37:20


 2   as ISIS and other terrorist groups.

 3   Q.      So let's turn back to the investigation itself.         Out of

 4   the Phoenix Field Division roughly how many interviews were

 5   conducted in this terrorism investigation?                                10:37:31


 6   A.      My best estimate would be somewhere between 300 and 400

 7   interviews were conducted related to this investigation.

 8   Q.      And roughly how many search warrants were executed in the

 9   aftermath of the attack here in Phoenix?

10   A.      My best estimate would be well over 30 and probably a lot         10:37:52


11   more than 30 but at least 30 search warrants.

12   Q.      Additionally, were 2703(d) warrants sought and obtained?

13   A.      Yes.

14   Q.      So during this investigation, did you familiarize yourself

15   with the associates of Nadir Soofi and Elton Simpson?                     10:38:11


16   A.      Yes.

17   Q.      And did you come to learn that there was a core group of

18   individuals who hung out with Simpson and Soofi?

19   A.      Yes.

20   Q.      In terms of adults, like on a more regular daily basis,           10:38:28


21   who would that be?

22   A.      Their closest most intimate group I guess you would

23   describe them as would have been Elton Simpson, Nadir Soofi,

24   Mr. Wahid, and Abdul Malik Abdul Kareem.          And there was another

25   individual that was close to others was Saabir Nurse but he               10:38:48



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 31 of 92
                                                                        348
                              STEWART WHITSON - Direct

 1   wasn't as close to that inner group.                                     10:38:53


 2   Q.     Do any of the associates, those close associates, look

 3   like Abdul Khabir Wahid?

 4   A.     No.

 5   Q.     Just for the purposes of the record, are you familiar with        10:39:15


 6   what a 2703(d) order is?

 7   A.     Yes.

 8   Q.     What is it?

 9   A.     So it's something a little less than a search warrant but

10   essentially it's seeking content related to communications               10:39:23


11   devices.      It has a lower standard than a search warrant which

12   requires probable cause.        I'm just requires reasonable

13   suspicion but gives you a little less than what a search

14   warrant would give you.

15   Q.     Based upon your knowledge of this investigation and the           10:39:42


16   prosecutions that have come from it, what role did Ali Soofi

17   serve in the investigation?

18   A.     Ali Soofi served a critical role as witness in the

19   investigation.

20   Q.     Did he provide valuable information?                              10:39:56


21   A.     Yes.

22   Q.     In fact, did he provide valuable information in the

23   investigation of Abdul Malik Abdul Kareem?

24   A.     Yes.

25   Q.     Are you familiar with Abdul Malik Abdul Kareem being              10:40:11



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 32 of 92
                                                                        349
                              STEWART WHITSON - Direct

 1   indicted in this courthouse back in 2015?                                10:40:12


 2   A.     Yes.

 3   Q.     In CR -- case number CR 15-00707?

 4   A.     That sounds right.

 5   Q.     Was that a case in front of Judge Bolton?                         10:40:24


 6   A.     Yes.

 7   Q.     And what was he charged with?

 8   A.     On June 10 he was initially charged with illegal

 9   transportation of firearms and I believe under 18 USC 92 and

10   then ultimately there was a superseding indictment where he was          10:40:37


11   charged with additional charges including material support to

12   terrorism under 18 USC 2339(b) as well as felon in possession

13   of a firearm.      And then I believe the two charges of 924 were

14   already there and then also false statement under 1001.

15   Q.     The factual basis of that indictment, did it span from --         10:41:00


16   well, tell us.      What conduct did it come from?

17   A.     The factual basis?

18   Q.     Yes.   So what, in essence, was the indictment?         What

19   conduct did it relate to?

20   A.     It related to the conduct of the group essentially                10:41:13


21   conspiring together and planning to conduct attacks first in

22   the Phoenix area and then later the Garland attack.

23   Q.     And was that during the time period of 2014 and 2015?

24   A.     Yes.   The current time would have been from June of 2014

25   through the attack that occurred on May 3, 2015.                         10:41:33



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 33 of 92
                                                                        350
                              STEWART WHITSON - Direct

 1   Q.      As the lead case agent, did you sit through the trial in         10:41:35


 2   that case?

 3   A.      Yes, I did.

 4   Q.      And are you familiar with one of the subjects at trial

 5   being Abdul Malik Abdul Kareem's conduct and activities that             10:41:41


 6   occurred inside Soofi's 19th Avenue apartment?

 7   A.      Yes.

 8   Q.      As it is specifically related to actions inside the

 9   apartment, which witness testified specifically about that

10   conduct?                                                                 10:41:58


11   A.      Ali Soofi.

12   Q.      Was he the only witness that testified about Abdul Malik

13   Abdul Kareem's conduct and actions inside Simpson's and Soofi's

14   apartment on 19th Avenue?

15   A.      Yes.                                                             10:42:12


16   Q.      Are you familiar with a search warrant that was issued on

17   that apartment, the 19th Avenue apartment, on the evening of

18   May 3 of 2015 and into the early morning hours of May 4 of

19   2015?

20   A.      Yes.                                                             10:42:50


21   Q.      As part of the execution of that search warrant, did

22   agents locate a small notebook?

23   A.      Yes.

24   Q.      And inside that small notebook -- I'm placing on the

25   overhead exhibit that was already admitted, Exhibit Number 45,           10:42:58



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 34 of 92
                                                                        351
                              STEWART WHITSON - Direct

 1   page two, Major Gena M. Feroduk's name?                                    10:43:03


 2                 THE COURT:     Excuse me.    Ms. Brook, I don't have 45 in

 3   evidence.

 4                 MS. BROOK:     You do not?    The Government would move to

 5   admit Exhibit Number 45.                                                   10:43:29


 6                 May I approach and grab 44?

 7                 THE COURT:     44 is in.

 8                 MS. BROOK:     44 is in.

 9                 THE COURT:     So 45 has been moved.

10                 Mr. Wahid, is there any objection?                           10:43:44


11                 MR. WAHID:     No.

12                 THE COURT:     45 is in evidence now.

13                 (Exhibit Number 45 was admitted into evidence.)

14   BY MS. BROOK:

15   Q.     And for clarification of the record, we had talked about            10:43:53


16   the small blue notebook and you had mentioned you recognized

17   these pages from the small, blue notebook.            Is that true?

18   A.     I do recognize these pages from the small, blue notebook

19   discovered in Simpson's and Soofi's apartment.

20   Q.     I'm placing on the overhead Exhibit Number 44 which is              10:44:09


21   already admitted.      Is that the notebook we're talking about?

22   A.     Yes, it is.

23   Q.     Do you recall where it was found?

24   A.     Yes.    It was found in the common area, the living room,

25   next to the couch.         There's an L-shaped couch that faced the        10:44:29



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 35 of 92
                                                                        352
                              STEWART WHITSON - Direct

 1   only TV in that room and it was found next to that couch on the                 10:44:32


 2   floor.

 3   Q.     What value, if any, did that name have in the course of

 4   this investigation?

 5   A.     It had a lot of value.                                                   10:44:40


 6   Q.     How so?

 7   A.     That name was a name that was included on a kill list that

 8   was published by the Islamic State Hacking Division back on

 9   March 20 of 2015, also known as the ISHD.          ISIS had essentially

10   published a list of 100 U.S. service members along with their                   10:44:59


11   addresses and provided that list to U.S.-based supporters as

12   essentially a target list for U.S.-based supporters who were

13   unable to travel to the Islamic State or perform hijrah.

14                 On that list of 100 was this -- this was the only

15   name of a person who resided in Arizona that was on that list                   10:45:15


16   of 100, and it was Major Gena Fedoruk who resided at the

17   address that you can see on that page in Phoenix, Arizona.

18   Q.     That's exactly what I was going to ask.         I'm going to

19   place on the overhead already admitted Exhibit Number 21.                When

20   you spoke about the Islamic State Hacking Division's list of                    10:45:35


21   100, the kill list, is this what you were referring to?

22   A.     Yes.

23   Q.     Do you know approximately when this list was released?

24   A.     Yes.    It was on March 20 of 2015.

25   Q.     Based upon your training and experience in the aftermath                 10:46:20



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 36 of 92
                                                                        353
                              STEWART WHITSON - Direct

 1   of a terrorist attack, what sort of material, as an FBI agent,                  10:46:24


 2   are you looking to collect?

 3   A.     Well, you're looking for evidence, first of all, to see if

 4   there's a follow-on attack.        So safety is first and foremost so

 5   you're worried about a follow-on attack, so you're looking for                  10:46:39


 6   evidence to see if there is any such follow-on attack that is

 7   about to take place and you want to try to disrupt that.

 8                The other thing you're looking to do is to understand

 9   why that attack took place and to gather evidence that might

10   bring to justice those involved in the attack that had already                  10:46:51


11   occurred and so, obviously, a motive is part of that as well as

12   physical evidence that might implicate people.

13   Q.     Is time of the essence in collecting that information?

14   A.     Absolutely.

15   Q.     How so?                                                                  10:47:06


16   A.     Well, every bit of time that is allowed to pass could lead

17   to the loss of evidence, evidence could be destroyed or simply

18   misplaced or lost by individuals involved.           People's memory

19   fades over time.      Your ability to go out and conduct interviews

20   of individuals that might be yet unknown co-conspirators.                With   10:47:28


21   the passage of time they are able to get with each other and

22   establish common stories and things like that.           So time is

23   definitely of the essence in this or any kind of investigation.

24   Q.     Are you looking for farewell messages?

25   A.     Absolutely.                                                              10:47:46



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 37 of 92
                                                                        354
                              STEWART WHITSON - Direct

 1   Q.     In what sense?                                                       10:47:48


 2   A.     Well, so it's common for individuals engaging in terrorist

 3   attacks where they give their lives or martyr themselves to

 4   leave farewell messages and things like that.           And a lot of

 5   times those messages will explain that very thing we're looking             10:48:01


 6   for, their motive.       And sometimes it can implicate others,

 7   whether they mean for that to happen or not.           So, obviously,

 8   that's one thing we're searching for.

 9   Q.     Somewhat obvious question, but are those types of messages

10   things that can be easily destroyed?                                        10:48:16


11   A.     Absolutely.

12   Q.     Are you looking for evidence of financial transfers?

13   A.     Yes.

14   Q.     How so?   I guess a better question, what sort of

15   information would those provide you?                                        10:48:30


16   A.     Obviously, in order to conduct an attack, it generally

17   costs money so it costs money for weapons or ammunition or

18   things like that.       And so conducting a financial investigation

19   allows to us determine where people got money from to use in

20   support of the attack and what they spent that money on.             It's   10:48:47


21   just one of the many pieces that we can pull together to try to

22   get a clear picture of what happened, who all was involved and

23   kind of establish a timeline of the events leading up to the

24   attack and after the attack but it's obviously a critical

25   component.                                                                  10:49:04



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 38 of 92
                                                                        355
                              STEWART WHITSON - Direct

 1   Q.     Throughout the course of this particular investigation,                    10:49:05


 2   did you come to learn at some point that Elton Simpson had

 3   provided Abdul Khabir Wahid an envelope less than 48 hours

 4   before the attack?

 5   A.     Yes.                                                                       10:49:22


 6   Q.     And did you also come to learn that Elton Simpson had

 7   provided a set of keys to Mr. Wahid less than 48 hours before

 8   the attack?

 9   A.     Yes.   A key.

10   Q.     How was it you came to learn that?                                         10:49:34


11   A.     Well, the first time I think it became clear that an

12   envelope and a key had been given to Mr. Wahid by Elton Simpson

13   was when Mr. Wahid himself told us that on June 10 of 2015.                  So

14   the same day that Abdul Malik Abdul Kareem was arrested Abdul

15   Wahid was interviewed and he told them, after being interviewed                   10:50:00


16   earlier, he then told them that there was an envelope and he

17   revealed that the envelope had a title in it.           And then some

18   months later we then interviewed -- once we heard that it had

19   the title to his car, we interviewed Elton Simpson's father,

20   Dunston Simpson and learned that he had received the title of                     10:50:21


21   Simpson's car from Saabir Nurse which is who the person that

22   Wahid said he had given the envelope to with the title to.               I

23   guess at that moment on 11-30, then it kind of became clear

24   that that had indeed happened.

25   Q.     So back on May 6 of 2015, would having known that Elton                    10:50:38



                            United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 39 of 92
                                                                        356
                              STEWART WHITSON - Direct

 1   Simpson had given the defendant, Mr. Wahid, an envelope been of          10:50:44


 2   consequence to you in your investigation?

 3   A.     Yes.

 4   Q.     What would you have done?

 5   A.     We would have immediately sought to obtain that envelope          10:50:55


 6   for its evidentiary purposes.        So quickly we would have

 7   determined where was it?        Try to seek a search warrant using

 8   the evidence.      So had he told us that, we would take that

 9   statement, include it in a warrant and ask permission of a

10   judge to go search whatever we thought that might be with the            10:51:12


11   aim of looking at the content and seeing if that would develop

12   other leads, or clues if you will, that would lead us down

13   other paths and in furtherance of the investigation.

14   Q.     Without having that information on May 6 of 2015, were you

15   able to obtain a search warrant or attempt to obtain a search            10:51:32


16   warrant of Nurse's house?

17   A.     We were not able to secure a warrant of Nurse's house.

18   Q.     Were you able to seek to obtain or -- let me put it a

19   better way.     Were you able to successfully obtain a

20   2703(d) order on Nurse?                                                  10:51:46


21   A.     We were not able to successfully obtain one.

22   Q.     Would that information have been placed inside a document

23   in an attempt to get it?

24   A.     Yes.   We would have used that information to try to seek a

25   2703(d) certainly against Nurse.                                         10:51:59



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 40 of 92
                                                                        357
                              STEWART WHITSON - Direct

 1   Q.      If at that time there was a suspected financial transfer             10:52:06


 2   between Simpson's and Nurse, would that have been important to

 3   your investigation?

 4   A.      Yes.

 5   Q.      And what would you have done?                                        10:52:13


 6   A.      Well, we would have immediately focused in on Nurse's

 7   finances obviously to see if we could find evidence of that

 8   exchange.      In our questioning of Nurse and other related

 9   individuals we would have asked pointed questions about that to

10   get to the bottom of that, how much was the amount?            When did      10:52:28


11   the exchange take place?        What was the purported reason for the

12   exchange?      Numerous investigative actions would have taken

13   place.     Obviously resources, massive resources that were

14   allocated to many different subjects and target would have been

15   shifted and focused toward Nurse immediately.                                10:52:46


16   Q.      So you say that resources would have been shifted and

17   focused to Nurse at that point based upon this information, the

18   knowledge that Simpson that given Wahid the envelope and keys

19   with directions to give them to Nurse after the attack.             Why is

20   that?     Why would your resources have been shifted to Nurse?               10:53:03


21   A.      Because it was so important.      The envelope, this was the

22   last package or envelope that he had given to anyone.             There's

23   nowhere in our investigation had we found any evidence that he

24   had given anything like this to anyone else other than Mr.

25   Wahid.                                                                       10:53:23



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 41 of 92
                                                                        358
                              STEWART WHITSON - Direct

 1   Q.     "He" being Simpson?                                               10:53:23


 2   A.     Elton Simpson.     So, obviously, this is, in a sense, his

 3   final act before departing on an attack where he's going to

 4   die.    This is a critical piece of evidence that would have been

 5   of the utmost importance.                                                10:53:37


 6   Q.     Through the course of this investigation, was the FBI able

 7   to recover the envelope?

 8   A.     We were not.

 9   Q.     Is the FBI able to know for certain exactly what was in

10   the envelope?                                                            10:53:48


11   A.     We do not know for certain.

12   Q.     Are you familiar with an indented letter that was

13   recovered and forensically analyzed by an individual by the

14   name of Antoine Frazier?

15   A.     Yes.                                                              10:54:09


16   Q.     And through the course of this of the case, did you

17   receive the results of that forensic analysis from him?

18   A.     Yes.

19   Q.     Actually, let's use the exhibit.        The PDF is a little

20   easier.       It's Exhibit 49.                                           10:54:23


21                  MR. KOEHLER:   There's 48 and 49.     You want 49.

22   BY MS. BROOK:

23   Q.     We're looking a the 48 and then going to 49.          Do you

24   recognize this?

25   A.     Yes.                                                              10:54:44



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 42 of 92
                                                                        359
                              STEWART WHITSON - Direct

 1   Q.     And what is it?                                                     10:54:45


 2   A.     This is the indented letter.       This is one of the copies.

 3   And, ma'am, could I ask you, could you go back to 48 real

 4   quick?

 5                  Yes.   So this is the same letter.     It's two different   10:54:56


 6   copies.       What Mr. Frazier had provided is one where the writing

 7   is in black with a background white and another, which is the

 8   other exhibit, the writing is in white but the background

 9   black, with the idea being by comparing the two, you can get a

10   better idea of what the message is.         But it's essentially the       10:55:17


11   same letter in two different formats.

12   Q.     You said be able to look at it and get an idea of what the

13   message is.       Through the course of your investigation, did you

14   do just that?

15   A.     Yes.                                                                10:55:28


16   Q.     And when was it that you obtained this information back

17   from the FBI forensic examination lab?

18   A.     So I received this on or about October 20 of 2015.

19   Q.     What were you able to do with this document?

20   A.     Well, so the first step was to look at it and essentially           10:55:47


21   come up with my assessment of what's written there and then

22   once I had that information, to then launch into a myriad of

23   investigative leads based off of it.

24   Q.     Were you able to do just that?

25   A.     Yes.                                                                10:56:01



                            United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 43 of 92
                                                                        360
                              STEWART WHITSON - Direct

 1   Q.     Can you read for us what you were able to produce from                 10:56:02


 2   this document?

 3   A.     Yes.    May I see a copy of my --

 4   Q.     Did you write a 302 on it?

 5   A.     Yes, I did.                                                            10:56:12


 6   Q.     And was that Exhibit --

 7                 MS. BROOK:     Your Honor, can I just give him the

 8   physical?

 9                 THE COURT:     You may.

10                 THE WITNESS:     Thank you.                                     10:56:42


11   BY MS. BROOK:

12   Q.     So starting here were it says "bismillah," can you read

13   for us which you were able to deduce from looking at the

14   indented letter?

15   A.     Yes.    It reads:     Bismillah.     Dear akhi.    Fil Lah.   Subhan   10:56:51


16   Allah.     There was a change in plans indeed.           Something dreadful

17   came up.      The money that I had from you was being used for what

18   was needed for the initial plan but that changed.              This money

19   is what was left over.         And then that word I can't tell so I've

20   written "unintelligible."                                                     10:57:17


21                 I will leave you with the title of my car to do as

22   you please with it.        I believe Abdul Malik knows how to get

23   notarized.      I was also going to give you my tax return but it

24   won't be here in time.         Please forgive me if you do not get all

25   the money back.                                                               10:57:34



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 44 of 92
                                                                        361
                              STEWART WHITSON - Direct

 1                  Always fear Allah and keep me in your du'a insha            10:57:35


 2   Allah.    You have benefited me greatly.        Allah grant you Jannah.

 3   Forgive me for my shortings and may Allah unite us in Jannah.

 4   Signed Ibrahim.

 5   Q.     Based upon the results of your investigation, were you              10:57:54


 6   able to determine who this letter was intended for?

 7   A.     We were able to assess who the letter was intended for but

 8   not ultimately to determine with certainty.

 9   Q.     And that's a good word choice.       Were you able to assess

10   who you suspect this letter was intended for?                              10:58:13


11   A.     Yes.

12   Q.     And who was that?

13   A.     Saabir Nurse.

14   Q.     And I just want to go back for a second to the letter

15   itself.       So how was it you were able to actually read it and          10:58:25


16   pull words from the page off of it?

17   A.     So, again, essentially had to look at two separate copies

18   that are in the different formats.         You piece together part of

19   a word from one and then you could flip over to the other to

20   get the rest of the word and so I did that exercise.            I had an   10:58:44


21   analyst also do that exercise with me and we arrived at the

22   same language and then we -- where we found parts were where we

23   simply could not determine what was there I wrote

24   "unintelligible" or with the acronym UI inside my 302.

25   Q.     And approximately when, timewise, was it that you were              10:59:06



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 45 of 92
                                                                        362
                              STEWART WHITSON - Direct

 1   able to do exactly that process with this indented letter?               10:59:08


 2   A.     I serialized this 302 the day after I received this and so

 3   I don't recall the precise time but it would have been in less

 4   than 24 hours from receiving the CD from Antoine Frazier, the

 5   302 was serialized into FBI database.                                    10:59:29


 6   Q.     We've talked a fair bit about the letter itself and the

 7   envelope.      Was there investigative value that would have come

 8   from knowing that Simpson provided a key to Wahid to give to

 9   Nurse on May 6 of 2015?

10   A.     Yes.                                                              10:59:52


11   Q.     And what value would that have been?

12   A.     For the key?

13   Q.     For your investigation.

14   A.     For our investigation, obviously, the first question would

15   be, what is that key to?        Sometimes in terrorism investigations    11:00:01


16   it's a key to a storage facility or something like that that

17   leads to other evidence.

18                 Again, backing up, we're worried about follow-on

19   attacks.      So, obviously, knowing there's a key, we would be

20   searching what is it a key to?         If it's a key to a vehicle,       11:00:17


21   that's important, too, because we know that a lot of times

22   people will mask the transfer of funds between folks by using

23   valuable commodities to trade.         And vehicles are a perfect one

24   for them to do that with and so they will provide a vehicle to

25   someone else as a way that they think is masking a contribution          11:00:37



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 46 of 92
                                                                        363
                              STEWART WHITSON - Direct

 1   to someone else, so that would be important.                               11:00:40


 2                 But, again, all that financial analysis we talked

 3   about before, all of that would be taking place right away

 4   related to this to try to get to the bottom of it.

 5   Q.     I think you answered this but in this investigation in May          11:01:12


 6   and during the month of May, were you able to do any of that

 7   follow-up that you said would have been necessary and you would

 8   have wanted to do as it relates to Simpson's vehicle?

 9   A.     No.

10   Q.     Were you ever able to find out how much money accompanied           11:01:54


11   that letter?

12   A.     I'm sorry.    Could you say that again?

13   Q.     Yes.    Were you ever able to ascertain how much money

14   accompanied that letter?

15   A.     No.                                                                 11:02:06


16   Q.     And a more obvious question, were you ever able to

17   actually find the letter?

18   A.     No.

19   Q.     When we talk about the indented letter, we spoke yesterday

20   about the indented letter process, based on your knowledge, how            11:02:15


21   did that indented letter come to be?

22   A.     So essentially that little blue notebook we spoke about

23   earlier, next to that a large spiral notebook was discovered.

24   That spiral notebook had a blank page in it.           We sent that

25   entire spiral notebook to the FBI lab for processing.             And in   11:02:33



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 47 of 92
                                                                        364
                              STEWART WHITSON - Direct

 1   one of the processes they did to that was called an                      11:02:39


 2   ElectroStatic Detection Apparatus Test upon the pages are just

 3   white.     And in conducting that test, they were able to see

 4   indents that are left on the page from a page that was on top

 5   of that page as the author wrote their letter.                           11:02:52


 6                 So, essentially, someone wrote that letter presumably

 7   in that notebook, ripped the page out leaving the indent behind

 8   on the notebook which we were able to capture at the FBI lab.

 9   Q.     Changing subjects, have you had the opportunity to review

10   and to read Government's Exhibit 109 through 117?                        11:03:13


11   A.     Yes.

12   Q.     And what do they represent?

13   A.     If I'm remembering which part, it's the trial testimony of

14   Mr. Wahid in the previous trial about Abdul Malik Abdul Kareem.

15   Q.     So we had spoken a moment ago about the trial in CR               11:03:42


16   15-00707.      Being the case agent, you obviously were sitting at

17   counsel table during the presentation of evidence in that case.

18                 Did Mr. Wahid testify?

19   A.     Yes.

20   Q.     And do you see Abdul Khabir Wahid here with us in the             11:04:00


21   courtroom?

22   A.     Yes.

23   Q.     Can you point to him and identify something that he's

24   wearing?

25   A.     Yes.    He's the gentleman seated at the table to my right.       11:04:08



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 48 of 92
                                                                        365
                              STEWART WHITSON - Direct

 1   He's wearing a maroon-colored shirt.                                     11:04:11


 2   Q.     Okay.

 3                  MS. BROOK:   Your Honor, may the record reflect that

 4   the agent has identified the defendant?

 5                  THE COURT:   Yes.                                         11:04:18


 6   BY MS. BROOK:

 7   Q.     Have you had a chance to thoroughly review these excerpts

 8   from Government's Exhibit 109 through 117?

 9   A.     Yes.

10   Q.     Do they fairly and accurately represent portions of the           11:04:26


11   defendant's testimony when he was called in the defense case to

12   testify in that trial?

13   A.     Yes.

14                  MS. BROOK:   Your Honor, the Government is going to

15   move to admit Government's Exhibit 109 through 117.                      11:04:38


16                  THE COURT:   Okay.

17                  Any objection, Mr. Wahid?

18                  MR. WAHID:   No.

19                  THE COURT:   All right.   109 through 117 collectively

20   are admitted.                                                            11:04:56


21                  (Exhibit Numbers 109 through 117 were admitted into

22   evidence.)

23   BY MS. BROOK:

24   Q.     That testimony occurred on March 8 of 2016?

25   A.     Yes.                                                              11:05:02



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 49 of 92
                                                                        366
                              STEWART WHITSON - Direct

 1                  MS. BROOK:     Your Honor, may I approach the witness?        11:05:16


 2                  THE WITNESS:     Yes.

 3   BY MS. BROOK:

 4   Q.     I want to start by turning our attention to Exhibit

 5   Number 112 and it may be easier -- I'm going to use this so I                11:05:53


 6   have it closer to me but why don't we go ahead and read -- I'll

 7   read the question and you read the answer that the defendant

 8   was provided.          We'll switch to the document camera so that the

 9   other copy is actually coming from the computer and then you

10   can read 112 that you have physically in front of you if it's                11:06:19


11   easier to do so.

12                  COURTROOM DEPUTY:       Okay.     What method are you going

13   to use?

14                  MS. BROOK:     I'm sorry.       I said the Elmo but we're

15   actually going to switch and transfer and use the computer.                  11:06:28


16   Thank you.

17   Q.     So starting off question for Mr. Wahid:

18                  Okay.     Did you see either Elton Simpson or Nadir

19   Soofi that evening of May 1?

20   A.     I can't remember.        I think I may have.       I think I may      11:06:42


21   have, yeah.

22   Q.     Did they stop by your house?

23   A.     Yeah.     They stopped by my house.

24   Q.     And what if anything, did they give you?

25   A.     Okay.     Nadir came to me.       I was kind of surprised because     11:06:53



                              United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 50 of 92
                                                                        367
                              STEWART WHITSON - Direct

 1   I think it was more like kids answered the door and they came              11:06:57


 2   to me and they said Ibrahim and Nadir is here.           And I was like

 3   Nadir?     Because Nadir never comes to my house.        So I thought it

 4   was kind of strange that he came with him.

 5   Q.     What time was it approximately, if you remember?                    11:07:15


 6   A.     I want to say probably about maybe eight or 9 o'clock he

 7   came to my house.

 8   Q.     Okay.

 9   A.     He came to my house.        Nadir gave me a bowl of soup.

10                  He said:   Are you hungry?                                  11:07:30


11                  And I said:     Yeah, why?

12                  He said:   I got a bowl of soup here for you fresh off

13   the stove.

14                  He had just made it.

15                  And I said:     Okay, thanks.   I don't have to cook        11:07:46


16   tonight.

17                  So I laughed and I took the bowl from him and Ibrahim

18   turned around said:          I need you to give this to Saabir for me.

19                  And at the time, I didn't know what it was, but he

20   gave me an envelope and then he gave me a key.           And I didn't      11:07:59


21   look at the key, because if I had looked at the key, I would

22   have realized that it was actually his car key.            But I didn't

23   pay nothing.       I just grabbed it and said okay.

24                  He said:   Give it to him by Wednesday.

25                  And I said:     Okay.   Fine, and that was that.            11:08:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 51 of 92
                                                                        368
                              STEWART WHITSON - Direct

 1                He then he said to me about my daughter needing, I                11:08:22


 2   believe, a female role model in my house, you know, as far as a

 3   Muslim is concerned.        And he said my son is a good Muslim.         And

 4   he stood there for like -- after there was like silence.              Him

 5   and Nadir just stood there like for five minutes, like -- it                   11:08:40


 6   was almost like they wanted to say something to me but they

 7   didn't say nothing.       And they turned around and they left and

 8   that was the last time I ever saw them.

 9                MS. BROOK:     Turning now to Exhibit 114, if we can

10   place that on the overhead.         And it's 114.                              11:09:02


11                MR. KOEHLER:     That's 114.

12                MS. BROOK:     Hang on one second.     Go to 113 then.

13   They are all admitted, Your Honor, but for some reason --

14                THE COURT:     113 and 114 are reversed.

15                MS. BROOK:     Yes.   So this is going to be 113.                 11:09:51


16   BY MS. BROOK:

17   Q.     Do you have that?

18   A.     Yes, ma'am.

19   Q.     Let's do the same presentation where I read the question.

20                Okay.   At some point you now have this envelope and a            11:10:01


21   key that Elton Simpson has given you the last you've seen him?

22   A.     Right.

23   Q.     All right.    Who do you give that envelope to?

24   A.     I gave it to Saabir.

25   Q.     Saabir who?                                                             11:10:15



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 52 of 92
                                                                        369
                              STEWART WHITSON - Direct

 1   A.     Saabir Nurse.                                                      11:10:16


 2   Q.     And how do you know Saabir Nurse?

 3   A.     From the masjid.        You know I've known him for a few years.

 4   Q.     Do you know whether or not he was friends with Elton

 5   Simpson?                                                                  11:10:30


 6   A.     He was friends with him.

 7   Q.     Okay.     How do you know that?

 8   A.     I don't know.        Maybe because we all had sat down and ate

 9   before and laughed and talked and, you know, they used to work

10   together at the same job.                                                 11:10:41


11   Q.     Where do you understand that Elton Simpson and Saabir

12   Nurse worked together?

13   A.     What do you call -- a dental practice.

14   Q.     What did you do with the car key -- or the key that you

15   had?                                                                      11:10:54


16   A.     I gave it to Saabir like he asked me to.

17   Q.     Did you ever learn what was in the envelope that you gave

18   to Saabir Nurse?

19   A.     Saabir called me on the phone and he told me:          You know

20   what was in that envelope?                                                11:11:07


21                  I said:     What?

22                  He said, you know:     It was his title to his car.

23   Q.     I want to turn next to what we hope is 115.          Starting on

24   the bottom of that page:

25                  Question:     On that Friday, so the Friday before the     11:11:33



                              United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 53 of 92
                                                                        370
                              STEWART WHITSON - Direct

 1   attack, Ibrahim texted you two times that day, correct?                  11:11:38


 2   A.     I believe so.

 3   Q.     And you, after Ibrahim was killed, deleted those text

 4   messages, correct?

 5   A.     Right.                                                            11:11:53


 6   Q.     In fact, you went through and deleted your entire contact

 7   history with Ibrahim after you found out he was killed,

 8   correct?

 9   A.     Right.    Right.

10   Q.     Okay.    Do you want to read that answer again, just so it's      11:12:02


11   clear?

12   A.     Right.    Right.

13   Q.     Question:    Okay.   So you would agree with me that it was

14   on May 6th -- I'm sorry -- yes, on May 6th of 2015 that you sat

15   down and talked to the FBI for the first time?                           11:12:18


16   A.     Yeah.

17   Q.     And on that day you told the FBI that immediately after

18   you learned Ibrahim was killed, you deleted your entire contact

19   history and all of your text messages with him, correct?

20   A.     Uh-huh, yes.                                                      11:12:31


21   Q.     Back in May, so on May 3rd of 2015, was your phone number,

22   in fact, 480-432-1637?

23   A.     Yeah.

24   Q.     Turning now to 116.      Question:   You had told Malik that

25   you would call Ali Soofi and tell him not to talk to the FBI,            11:13:06



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 54 of 92
                                                                        371
                              STEWART WHITSON - Direct

 1   correct?                                                                  11:13:10


 2   A.     I may have.       I don't know.    I don't remember.

 3   Q.     It sounds like something you would have said to Malik?

 4   A.     Probably.

 5   Q.     And in fact, you did call and tell Ali Soofi to not talk           11:13:19


 6   to the FBI?

 7   A.     Right.

 8   Q.     And as you testified here earlier on direct, you knew that

 9   Ali Soofi himself had nothing to hide from the FBI, correct?

10   A.     Yeah.                                                              11:13:31


11   Q.     But yet you still called and told him not to talk to the

12   FBI, correct?      Just "yes" or" no."

13   A.     I can't answer that "yes" or "no".

14   Q.     You did, in fact, though, call him to tell him not to talk

15   to the FBI?                                                               11:13:53


16   A.     I guess I'd say no.

17   Q.     Say that again?

18   A.     I said I'd say no.       I did tell him don't talk to the FBI.

19   Q.     Okay.    Because you did tell Ali Soofi not to talk to the

20   FBI?                                                                      11:14:06


21   A.     Right.    But not because he didn't have anything to hide,

22   because he didn't have anything to hide.

23   Q.     Just answer the question.         You called and told him not to

24   talk to the FBI?

25   A.     Right.    Yeah.                                                    11:14:22



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 55 of 92
                                                                        372
                              STEWART WHITSON - Direct

 1   Q.     And 117.                                                          11:14:33


 2                  Defense counsel asked you about some videos that

 3   Ibrahim showed you, in particular, one with a man who was

 4   burned alive in a cage?

 5   A.     Yeah.                                                             11:14:57


 6   Q.     And what did Ibrahim show that video to you on?

 7   A.     His phone.

 8   Q.     And where were you when Ibrahim showed you that video?

 9   A.     In my house.

10   Q.     And was Nurse there?                                              11:15:07


11   A.     No.

12   Q.     Was Malik there?

13   A.     Nope.

14   Q.     You mentioned another video that Ibrahim showed you, one

15   where a man was being beheaded.                                          11:15:15


16   A.     Right.

17   Q.     Is that "yes"?

18   A.     Yes.

19   Q.     And did he show you that video -- sorry.

20                  What did he show you that video on?                       11:15:25


21   A.     His phone.

22   Q.     And where were you when he showed you the video of the man

23   being beheaded on his phone?

24   A.     In my house.

25   Q.     And was Nurse there?                                              11:15:40



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 56 of 92
                                                                        373
                              STEWART WHITSON - Direct

 1   A.      No.                                                              11:15:41


 2   Q.      Was Malik there?

 3   A.      Nope.

 4   Q.      You mentioned a third video as well that Ibrahim showed

 5   you.     What did he show you on that video -- what did he show          11:15:45


 6   you that video on?

 7   A.      That video was the one where the guy was being thrown from

 8   a building.

 9   Q.      What did he show you that on?

10   A.      Oh.     On his phone.                                            11:15:56


11   Q.      His phone as well?

12   A.      Uh-huh.

13   Q.      And, again, where were you when he showed that you video

14   on his phone?

15   A.      In my house.                                                     11:16:04


16   Q.      Who was there?

17   A.      My kids were there, but they weren't in the room with us.

18   Q.      Anybody else?

19   A.      Nope.

20   Q.      Did he show you these three videos all on the same day or        11:16:12


21   different days?

22   A.      Different days.

23   Q.      You testified earlier that in the months before the attack

24   Ibrahim had told you about his plan to attack a U.S. Marine

25   base?                                                                    11:16:30



                            United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 57 of 92
                                                                        374
                              STEWART WHITSON - Direct

 1   A.     Uh-huh.                                                           11:16:30


 2   Q.     Is that a "yes"?

 3   A.     Yes.   Sorry.

 4   Q.     Malik also told you about Simpson's plan to attack a

 5   Marine base?                                                             11:16:36


 6   A.     I think so.     I'm not sure.    I think he did.

 7   Q.     Yes?

 8   A.     Yes.

 9   Q.     And, in fact, Malik told you that Simpson and Soofi

10   together were going to attack a Marine base; is that true?               11:16:45


11   A.     I believe so, yeah.

12   Q.     And Malik went on to tell you that Simpson and Soofi must

13   want to die.

14   A.     I'm not sure.      I think so, but I'm not sure.

15   Q.     Does it sound like what you recall him saying?                    11:16:59


16   A.     I think so.

17   Q.     And in that conversation you didn't tell him that you had

18   heard from Ibrahim about that plan too?

19   A.     Say that again?

20   Q.     You didn't tell Malik that you had heard about that plan          11:17:15


21   from Ibrahim?

22   A.     I think I may have mentioned it to him.

23   Q.     Now, you didn't tell Malik about what Ibrahim told you

24   about the plan to attack the U.S. Marine base?

25   A.     As I said, I think we discussed it.        I'm almost sure we     11:17:31



                            United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 58 of 92
                                                                        375
                              STEWART WHITSON - Direct

 1   may have talked about it, yeah.                                          11:17:34


 2   Q.      Malik told you that Ibrahim and Nadir had this plan before

 3   the Garland attack, correct?

 4   A.      I believe so.

 5   Q.      Is that a "yes"?                                                 11:17:45


 6   A.      Yes.

 7   Q.      On March 15 of 2017, did you interview the defendant?

 8   A.      Yes.

 9   Q.      During that interview -- was it recorded?

10   A.      Yes.                                                             11:18:10


11   Q.      During that interview, did the defendant admit to you that

12   he watched ISIS type videos at Simpson and Soofi's house one

13   time?

14   A.      Yes.

15   Q.      Did he also say that Ali was also present in the                 11:18:21


16   residence?

17   A.      Yes.

18                  MS. BROOK:   May I have one moment, Your Honor?

19                  THE COURT:   Yes.

20   BY MS. BROOK:                                                            11:19:23


21   Q.      Are you familiar, based upon your role in this

22   investigation as well as the investigation against Abdul Malik

23   Abdul Kareem, with the recorded calls that Ali Soofi made to

24   the defendant?

25   A.      Yes.                                                             11:19:39



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 59 of 92
                                                                        376
                              STEWART WHITSON - Direct

 1   Q.      Are you, in fact, familiar with one record call on June 6        11:19:39


 2   of 2015?

 3   A.      Yes.

 4                  MS. BROOK:   And, Your Honor, I'm going to read from a

 5   clip.                                                                    11:19:49


 6                  Your Honor, may we play once again a short portion of

 7   the clip of already admitted Exhibit 118?

 8                  THE COURT:   It's in evidence.    You may.

 9                  (Exhibit 118 played.)

10   BY MS. BROOK:                                                            11:21:41


11   Q.      Who do you interpret Hassan to be?

12   A.      A close friend of Simpson and Saabir Nurse's known as

13   Abujihaad to the group whose last name was Hassan.

14   Q.      Who is Abujihaad?

15   A.      Abujihaad was an individual who was a former member of the       11:21:54


16   U.S. Navy who, back in or about 2008, was indicted on espionage

17   and terrorism related charges based upon the allegation that he

18   had provided information to al-Qaeda and he was sent to prison

19   and then subsequently maintained contact through writings,

20   letters, to Saabir Nurse and Simpson and then would                      11:22:21


21   occasionally talk to them on the phone.

22   Q.      So based upon your investigation, at some point Hassan

23   lived here in Phoenix?

24   A.      Yes.

25   Q.      And based upon your investigation, Hassan had ties to            11:22:32



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 60 of 92
                                                                        377



 1   Simpson and the defendant?                                                     11:22:35


 2   A.     Yes.

 3                 MS. BROOK:     I don't have any other questions.

 4                 THE COURT:     All right.

 5                 Mr. Wahid, do you have any cross-examination?                    11:22:49


 6                 MR. WAHID:     No.

 7                 THE COURT:     You do not?    All right.

 8                 Then, Agent, you may step down.       You are excused.

 9   Thank you, sir.

10                 THE WITNESS:     Thank you, Your Honor.                          11:23:01


11                 (Witness excused.)

12                 THE COURT:     Does the Government have any further

13   witnesses?

14                 MR. KOEHLER:     It does not, Your Honor.     If we may

15   have a moment to confer with the clerk that our exhibits that                  11:23:09


16   we intend to admit are in.

17                 THE COURT:     You may.

18                 MR. MCBEE:     Your Honor, may we go to the restroom?

19                 THE COURT:     As soon as the Government is finished

20   conferring with the clerk, I'm going to call the morning break.                11:24:01


21                 MR. KOEHLER:     Your Honor, the Government rests.

22                 THE COURT:     All right.    Thank you, Mr. Koehler.

23                 THE WITNESS:     Mr. Wahid, I know that you intend, or

24   at least the last time we spoke, you intended to testify.                I'm

25   going to go ahead and call the morning break before we do that.                11:25:24



                          United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 61 of 92
                                                                     378



 1   We'll come back and you may do that and/or call any other                  11:25:27


 2   witnesses that you plan on calling.

 3                So let's take a 15-minute break.        We'll come back at

 4   11:40 and resume with trial.          Thank you.

 5                MR. WAHID:     I hope you feel better.                        11:25:40


 6                THE COURT:     Thank you.

 7                (Recess at 11:25; resumed at 11:41.)

 8                THE COURT:     All right.     Thank you, everyone.   Please

 9   be seated.

10                The Government having rested, we are ready to hear            11:42:17


11   from the defense now.

12                Mr. Wahid, you can call your first witness.

13                MR. WAHID:     Say it again?

14                THE COURT:     You can call your first witness.      And if

15   that's you, that's fine.                                                   11:42:27


16                MR. WAHID:     Sorry.

17                THE COURT:     That's fine.

18                Mr. Wahid, if you would please step forward, the

19   courtroom deputy will swear you in.

20                COURTROOM DEPUTY:       Please state your name for the        11:44:41


21   record and spell your first and last name for me.

22                THE WITNESS:     Spell my first and last name?

23                My name is Abdul Khabir Wahid.        I spell my name

24   A-B-D-U-L, K-H-A-B-I-R, W-A-H-I-D.

25                (ABDUL KHABIR WAHID, a witness herein, was duly sworn         11:45:01



                         United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 62 of 92
                                                                     379



 1   or affirmed.)                                                             11:45:01


 2              THE WITNESS:     No, I affirm.

 3              THE COURT:     All right.   Please step into the witness

 4   box.

 5              All right.     Sir, you may begin whenever you're ready.       11:45:26


 6                             DIRECT EXAMINATION

 7              THE WITNESS:     First I want -- first I want to address

 8   the issue of tampering with a witness.       First and foremost and

 9   most important, I want to say I believe a lot of what was

10   transcribed out of the recordings between I speaking to Ali               11:45:46


11   Soofi were taken completely out of context.        And, therefore,

12   deliberately made me look suspect.       That's why I decided to

13   take the stand, because the prosecution can only assume and

14   speculate what I was trying to say to Ali Soofi.         And the truth

15   is, only I would know what I was trying to say since I was the            11:46:08


16   one that spoke the words.

17              First I need to clarify something and get this out of

18   the way.   In the first recordings with Ali Soofi, I did state

19   that if -- when asked, he should tell the authorities that he

20   should say either there was no guns or he didn't see any guns             11:46:36


21   or videos, in my defense, I will say this.        I will say this:    I

22   mentioned that statement was made initially in our very first

23   conversation because I had only been in Ali Soofi's apartment

24   no more than two times.      And, therefore, naturally I forgot

25   that Ali Soofi may have been in Nadir's apartment when Nadir              11:47:09



                       United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 63 of 92
                                                                     380
                          ABDUL KHABIR WAHID - Direct

 1   showed me a gun and Ibrahim started to play a video.         It wasn't     11:47:13


 2   until Ali Soofi jarred my memory in the third recording that I

 3   realized that Nadir showed me a gun.       Therefore, it was

 4   important to understand I was not trying to mislead Ali Soofi

 5   by mentioning that he told the authorities that he didn't see              11:47:28


 6   any guns or videos.    I just simply forgot.

 7              Please also remember I was only at Nadir's apartment

 8   twice and each time not very long.      The first time for no more

 9   than about -- the first time for no more than about an hour and

10   the second time I was there no more than a half-hour.          After       11:47:46


11   that I never returned.

12              Now that I've gotten through -- now that I have

13   gotten through part of the initial conversation, I will go on

14   and explain my language as to what I meant when I was talking

15   to Ali Soofi.   Ali Soofi called me up one day in about                    11:48:00


16   midafternoon sounding frantic and said that the FBI wanted him

17   to come in and testify and he sounded worried.        Naturally, my

18   first response was to try and help him and offer assistance.           I

19   believed in my mind I was giving Ali Soofi advice on how to

20   protect himself from FBI harassment.       I also believe                  11:48:22


21   erroneously that Ali Soofi not talk to the FBI would be

22   exercising his Fifth Amendment that is preserved by the U.S.

23   Constitution.

24              I also had no problem with Ali Soofi talking to the

25   FBI.   In fact, I even stated in the recorded conversation that            11:48:40



                       United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 64 of 92
                                                                     381
                          ABDUL KHABIR WAHID - Direct

 1   I couldn't stop him from talking to the FBI and using -- I              11:48:44


 2   couldn't stop -- oh.     I screwed up.

 3             Basically, I couldn't stop him and this does not

 4   imply that I was trying to stop him from talking to the FBI.

 5   It meant the choice is yours and it is strictly up to you what          11:49:09


 6   you decide to do.     The only thing I stated -- the only thing I

 7   stated and was concerned about, and I constantly repeated this

 8   to Ali Soofi, that should he decide to talk to the FBI, to pay

 9   attention to what he was saying to the FBI and to make sure by

10   him involving someone by name that he does not get someone              11:49:33


11   hurt.

12             I will explain momentarily what I meant by "getting

13   someone hurt."   Most of my conversations with Ali Soofi were

14   spent with my constantly and repetitively telling Ali Soofi,

15   "Don't mention other names.     Don't mention other people's            11:49:48


16   names," meaning just generally mention anybody's name, that he

17   might get that person hurt, meaning by the FBI.         I also stated

18   to Ali Soofi that if he was going to mention people's names,

19   then make sure you're being truthful, meaning if are you going

20   to mention a person's name, then make sure are you going to             11:50:08


21   tell the truth about that person when you mention their name.

22             I didn't mean what was I implying that by mentioning

23   people's names, that I was trying to hide something about that

24   person or conceal something.

25             What I meant by mentioning people's names is that it          11:50:21



                         United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 65 of 92
                                                                     382
                          ABDUL KHABIR WAHID - Direct

 1   is best for him to be silent and not mention anyone's names           11:50:25


 2   because by Ali mentioning names, he could be implicating

 3   totally innocent person who has nothing to do with the

 4   situation at all.     That's what I meant by "getting the person

 5   hurt."   By implicating somebody by name who may be completely        11:50:40


 6   innocent, he has now subjected that person to the scrutiny of

 7   the FBI and gives the FBI the automatic right to treat this

 8   person as suspect and now this person is being harassed by an

 9   FBI investigation.

10              This is exactly how I was implicated in the FBI            11:50:57


11   investigation, because little did I know Ali Soofi had

12   mentioned my name to the FBI.     And, therefore, I became a part

13   of the investigation.     And here I sit in the courtroom today.

14   I am a prime example of what I mean by mentioning names in

15   general and getting them hurt.      Let me repeat that.     I'm a     11:51:12


16   prime example of what I meant by mentioning people's names in

17   general and getting them hurt.      I am hurt by the fact that I

18   was completely innocent, yet my name was given to the FBI and I

19   was treated suspect because over two years ago my home was

20   invaded by FBI agents with a search warrant, all because simply       11:51:30


21   because someone decided to give the FBI my name.

22              And also if Ali Soofi had not given the FBI an

23   innocent man's name, I most likely would not be sitting in this

24   courtroom fighting for my freedom.

25              Also, I was not trying to influence Ali Soofi to not       11:51:45



                         United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 66 of 92
                                                                     383
                          ABDUL KHABIR WAHID - Direct

 1   say anything at all, nor was I trying to get him to testify in         11:51:55


 2   a certain way.   That was never my intention.       All I was trying

 3   to tell Ali Soofi, that if he was going to talk you, then be

 4   truthful and leave innocent people's names out of the

 5   conversation with the FBI.     As I stated before, I had no idea       11:52:09


 6   Ali Soofi had implicated me by name in the FBI investigation

 7   until about a year later when I went to get a copy of the

 8   search warrant and read it.     That's when I realized he had

 9   implicated me.

10             More important, I put the finishing pieces to the            11:52:25


11   puzzle together when I was called as a witness for the defense

12   by attorney Daniel Maynard in the Abdul Malik Abdul Kareem case

13   is when I learned from Mr. Maynard, who played these audio CDs

14   of recorded conversations of Ali Soofi and myself, is when I

15   learned that Ali Soofi had been working with the FBI all along         11:52:43


16   and had been recording all of my conversations.         It was also

17   said that I had been calling Ali Soofi on his cell phone and

18   harassing him as to why he told the FBI about our wrongdoings.

19   Wrongdoings may not assume conspiracy with Abdul Malik and

20   Nadir Soofi and Elton Simpson.                                         11:53:03


21             However, that is the furthest thing from the truth,

22   an absolute untruth.    I never once talked to Ali Soofi by

23   telephone since August of 2015.

24             After I found out that he had been recording me,

25   which was a year later, I did not talk to Ali Soofi by                 11:53:19



                       United States District Court
           Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 67 of 92
                                                                         384
                              ABDUL KHABIR WAHID - Direct

 1   telephone.      For one, I had lost his number so I reached out to          11:53:21


 2   him on Facebook.       I messaged him several times and I wanted to

 3   know from him why did he do what he did by getting me involved

 4   in something I clearly had nothing to do with?            And that I felt

 5   I deserved an apology from him.          He saw my messages but he          11:53:36


 6   never responded.       He even had his mother at one point talk to

 7   me.     The last time I actually talked with Ali Soofi on

 8   Facebook, I said something to him about him being cowardly

 9   because he couldn't man up and stand up and apologize to me.

10   Those words actually made him angry because then he finally                 11:53:54


11   messaged me and basically told me to shut up, that he knew

12   jujitsu.      And if I didn't shut my mouth, he would personally

13   come to Phoenix and do bodily harm, and then he blocked me from

14   sending him any more messages.

15                 Also in my defense, there was no information                  11:54:11


16   whatsoever in our phone conversation that I intended to hinder,

17   delay, or prevent communication to a law enforcement officer,

18   nor is there a possible commission of any federal offense, nor

19   was there any indication in our conversation that demonstrated

20   that a crime was going to take place.                                       11:54:27


21                 Like I said, before, what I stated to Ali Soofi was

22   taken out of context by the prosecution which -- let me repeat

23   that.     Like I said before I stated to Ali Soofi -- like I said

24   before, what I stated to Ali Soofi was taken out of context by

25   the prosecution, which made what I said to appear suspect.                  11:54:48



                           United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 68 of 92
                                                                     385
                          ABDUL KHABIR WAHID - Direct

 1                I never intended to hinder, delay, or prevent Ali               11:54:52


 2   Soofi from saying anything.     What I actually was trying to

 3   convey -- what I actually was conveying to him was, it's better

 4   for you not to say anything if you should say something about

 5   anyone who was truly innocent.      And if you do say something              11:55:08


 6   about anyone, just make sure that person really isn't -- let me

 7   slow down.     I'm going to repeat that.

 8                Ali Soofi from saying anything that was actually

 9   conveyed to him was, it's better for you not to say anything.

10   If you should say something about anyone who is truly innocent               11:55:23


11   and if you do say something about anyone, just make sure that

12   person really isn't innocent.

13                And I did -- I didn't try to corrupt Ali Soofi.          Like

14   I just stated previously, I was conveying to him it's better

15   for you not to say anything.     If you should say something about           11:55:41


16   someone who was truly innocent, and if you do say something

17   about something -- about anyone, just make sure that person is

18   innocent -- isn't innocent.

19                Moving along with the false statement, it is true

20   that I did omit that what I was given by Elton Simpson, an                   11:55:55


21   envelope and a key.     However, the material fact of the

22   admission that made the statement false was corrected by the

23   defendant before the false statement charge was even filed.

24   Even Kim Jensen testified and admitted the fact that I

25   corrected the statement.     Doesn't matter whether he asked me              11:56:13



                        United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 69 of 92
                                                                     386
                          ABDUL KHABIR WAHID - Direct

 1   two or three times.     The fact still remains it was corrected.           11:56:15


 2              Also in my defense, was never my intention to mislead

 3   investigation as far as the false statement is concerned.             As

 4   you heard in the exhibit recorded clip, I real didn't give it

 5   much thought about importance considering it was just an                   11:56:30


 6   envelope and a key.     And when I found out what was in the

 7   envelope, which was Elton Simpson's certificate of title to his

 8   vehicle and the key was -- and the key was to his vehicle, I

 9   still did not understand how a certificate of title to

10   someone's vehicle shed a lot of light on investigation as well             11:56:45


11   as a key to the vehicle.

12              However, when the FBI agent asked me if Elton Simpson

13   gave me anything, I was hesitant at first but then I did

14   volunteer and shared information about the envelope and the

15   key.   I shared this information with the FBI agent because I              11:57:00


16   assumed that Abdul Malik Abdul Kareem had already mentioned it

17   to the agent.

18              So when he asked me I told him because I felt that if

19   I did not tell them then I stood chance of being brought up on

20   lying to the FBI.                                                          11:57:18


21              And my reasons for not volunteering this information

22   when I first decide to do talk to him was because I didn't want

23   to dash let me start all over.

24              In my reasons for not volunteering this information,

25   when I first decided to talk to him was because I didn't want              11:57:31



                         United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 70 of 92
                                                                     387
                          ABDUL KHABIR WAHID - Direct

 1   the FBI to harass Saabir like they were harassing me.          I didn't   11:57:35


 2   feel that he needed to be aggravated by the FBI.         That's all.

 3   There was no secret scandal or conspiracy or unfinished terror

 4   plot as the prosecution would like you to believe, Your Honor.

 5               If that were the case, how come since I handed over           11:57:52


 6   the key -- sorry.     If that were the case, how come since I

 7   handed over the vehicle key and the title to the car to Saabir

 8   Nurse no terror attacks have taken place?       Also, as Kim Jensen

 9   testified, that since the envelope and the key were turned over

10   to Saabir Nurse, no one was injured or killed.        It has been         11:58:14


11   almost four years since I gave Saabir Nurse the key to Elton

12   Simpson's vehicle and the title to his vehicle.         I believe

13   naturally, as a result of me giving the key and the car and

14   title to Saabir Nurse, if something was going to happen, such

15   as more attacks, don't you think it would have happened by now,           11:58:31


16   Your Honor?

17               With that, Your Honor, I have finished testifying.

18   I'm done.

19               THE COURT:   All right.   Thank you, sir.

20               Ms. Brook, do you have any cross?                             11:58:42


21               Mr. Wahid, she -- Ms. Brook gets the opportunity to

22   ask you a question.

23               MS. BROOK:   Thank you, Your Honor.     May I have just a

24   moment to grab a couple of things?

25               THE COURT:   You may.                                         11:58:53



                         United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 71 of 92
                                                                        388
                             ABDUL KHABIR WAHID - Cross

 1                              CROSS - EXAMINATION                           11:58:53


 2   BY MS. BROOK:

 3   Q.     Good afternoon.

 4   A.     Hello.

 5   Q.     Back in May of 2015 at the time of the attack, you did not        11:59:58


 6   own a car; correct?

 7   A.     No, I don't think so.

 8   Q.     You traveled around by bus?

 9   A.     Yes.

10   Q.     Sometimes your friends would pick you up and take you to          12:00:15


11   locations if you needed to get there?

12   A.     Sometimes.

13   Q.     The night that Ibrahim was killed, your friend Malik

14   picked you up that night; right?

15   A.     I can't say if he really picked me up the night that              12:00:34


16   Ibrahim was killed because I wasn't sure whether Ibrahim was

17   dead or not.

18   Q.     So that night of the attack on May 3 when you suspected

19   that something had happened to Ibrahim, you met up with Malik;

20   right?                                                                   12:00:50


21   A.     Well, he met up with me.      He came to my house.

22   Q.     So Malik came to your house.       Did you call him or did he

23   call you?

24   A.     No.    He didn't call me.    He just showed up because my

25   daughter, she answered the door.                                         12:01:00



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 72 of 92
                                                                        389
                             ABDUL KHABIR WAHID - Cross

 1   Q.     And you got into his car with him?                                  12:01:02


 2   A.     Yes.

 3   Q.     Just the two of you?

 4   A.     No.    It was him and his nephew.

 5   Q.     What was his nephew's name?                                         12:01:10


 6   A.     I can't remember his name right now.

 7   Q.     The three of you drove over to Ibrahim's house on 19th

 8   Avenue, that apartment?

 9   A.     Correct.

10   Q.     And as you looked around, you saw that the FBI were                 12:01:26


11   swarming around that apartment.

12   A.     I didn't see the FBI swarming.       I just saw police cars

13   like Christmas lighting up around the apartment.

14   Q.     So like Christmas.     There were a lot of police cars and

15   lights that you could see?                                                 12:01:41


16   A.     Right.

17   Q.     Is that correct?

18   A.     Yes.

19   Q.     And you looked up and you saw over the wall that they were

20   there; correct?                                                            12:01:46


21   A.     I didn't look over the wall.

22   Q.     Did you learn that they were there just by looking?           You

23   could see the lights?

24   A.     I could see that there was police presence there but I

25   didn't know the FBI were there.                                            12:01:57



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 73 of 92
                                                                        390
                             ABDUL KHABIR WAHID - Cross

 1   Q.     Pretty significant presence; right?        Looked like             12:02:00


 2   Christmas?

 3   A.     Right.

 4   Q.     So you got back into the car with Malik and you, too, as

 5   well as perhaps with Malik's nephew, drove directly over to               12:02:06


 6   Ibrahim's parents' house; right?

 7   A.     Correct.

 8   Q.     And that night you sat with Ibrahim's parents in their

 9   home with Malik and watched the news coverage of what was going

10   on and happening at the Garland attack; right?                            12:02:23


11   A.     Correct.

12   Q.     Watched it on CNN?

13   A.     I don't know exactly what we watched it on.          His dad had

14   saved the news I guess on his TiVo or something like that.

15                  MS. BROOK:     I'm going to use the Elmo for a minute      12:02:56


16   placing on the overhead what has been marked as Government's

17   Exhibit 52.

18   BY MS. BROOK:

19   Q.     You recognize this, don't you, sir?

20   A.     I'm not sure.        What is it?                                   12:03:12


21   Q.     Take a look.     You notice that it's Simpson's writing.

22   A.     I notice it's Simpson's writing because you told me it was

23   his writing.

24   Q.     Okay.     Do you remember talking to the FBI before telling

25   them that you noticed this was Simpson's writing?                         12:03:26



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 74 of 92
                                                                        391
                             ABDUL KHABIR WAHID - Cross

 1   A.      I'm not sure.                                                    12:03:35


 2   Q.      In fact, as you look at this, you recognize it as

 3   something that was found in your home; right?

 4   A.      Oh, you're referring to I guess this page that Elton had

 5   gave to my son?                                                          12:03:54


 6   Q.      So, yes, this was found in your home?

 7   A.      Yes.     Yes.   Yes.

 8   Q.      And in fact, you know that on May 1, that Friday of 2015,

 9   Elton Simpson had come to your house before he met with you at

10   9 o'clock that night.            He had come earlier that day; right?    12:04:06


11   A.      No.     He did not.      That is totally incorrect.

12   Q.      This list was given to your son Waseem by Ibrahim;

13   correct?        Just "yes" or "no"?

14   A.      Wait a minute.         No.   That's not -- that's an incorrect

15   question.        What he did was, he came by my house when I wasn't      12:04:22


16   there.        And you know that already.

17   Q.      That's what I'm saying.          He came by --

18   A.      Well, why would you say that I knew this when you know he

19   was already there before I got there, because I was angry about

20   that.                                                                    12:04:38


21   Q.      You were angry about that.          You were angry about that

22   because you didn't like the idea of Simpson talking to your son

23   Waseem without you there?

24   A.      Correct.

25   Q.      And that frustrated you because you knew that Simpson was        12:04:46



                             United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 75 of 92
                                                                        392
                             ABDUL KHABIR WAHID - Cross

 1   obsessed with violent jihad?                                             12:04:51


 2   A.     Exactly.

 3   Q.     You didn't want Simpson putting ideas into your son's head

 4   about violent ISIS attacks?

 5   A.     This is true.                                                     12:05:00


 6   Q.     And you knew that because Simpson, just months before, had

 7   asked you to partake in an ISIS attack with him; right?

 8   A.     Correct.

 9   Q.     He had asked you to, with guns, go in and attack a

10   military base; correct?                                                  12:05:14


11   A.     Right.

12   Q.     And you would agree with me, as we look at this

13   Exhibit 52, which the Government would move to admit.

14                MS. BROOK:    I guess procedurally the Government moves

15   to admit Exhibit 52.                                                     12:05:44


16                THE COURT:    Let's hold that off until the witness is

17   done testifying and then when he resumes his role as his own

18   counsel, I'll ask him if he has any objection.

19   BY MS. BROOK:

20   Q.     You would agree with me that this list lists seven of the         12:05:58


21   world's worst terrorists?

22   A.     First of all --

23   Q.     Just "yes" or "no".

24   A.     No, I can't agree with you because I don't know who these

25   people are.                                                              12:06:11



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 76 of 92
                                                                        393
                             ABDUL KHABIR WAHID - Cross

 1   Q.     You don't know who Anwar al-Awlaki is.                             12:06:12


 2   A.     No.     I don't.   I know the first one?    The name you

 3   mentioned, where is he?        Where is he?    Okay, Anwar al-Awlaki, I

 4   heard of him.       The rest of these people, I don't know who they

 5   are.                                                                      12:06:26


 6   Q.     Simpson was a very close friend of yours; right?

 7   A.     True.

 8   Q.     You and he would spend nearly every other day spending

 9   some portion of time together; right?

10   A.     Not every other day.      Just a few times a week he would         12:06:42


11   come over.       He didn't come over every single day.

12   Q.     He would come over at least a few times a week to your

13   home; right?

14   A.     Sporadically.      I would say, like, maybe two, three times a

15   week, no more.       Maybe every two weeks or something like that.        12:07:00


16   He didn't come over every day.         He didn't come over every other

17   day of the week.

18   Q.     So fair to say, on average, a few times a week he would

19   come over to your house; correct?

20   A.     I just told you that he would only come over a few times           12:07:18


21   every two weeks meaning like that.         Not every day every week or

22   anything like that.

23   Q.     You all would also go out to eat often; correct?

24   A.     True.

25   Q.     You would go to an Afghani restaurant called Khyber Halal?         12:07:37



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 77 of 92
                                                                        394
                             ABDUL KHABIR WAHID - Cross

 1   A.     I don't know the name of the restaurant but it was an                   12:07:41


 2   Afghani restaurant.       That's all I know.

 3   Q.     And you would eat together?

 4   A.     M'hum.

 5   Q.     You would get coffee together?                                          12:07:47


 6   A.     Sometimes.

 7   Q.     You would go to the mosque together?

 8   A.     No.   We used to go to the mosque together many, many years

 9   ago.    By the time I would say -- I don't know.         There was a

10   mosque that we used to go to on 27th Avenue and Orangewood.               We   12:08:00


11   stopped going there years ago and we split our ways.            I don't

12   know where he was going to mosque at.

13   Q.     So other than your family, who was a closer friend to you

14   than Simpson or was he probably the closest?

15   A.     I can't say he's the closest, because I have a lot of                   12:08:31


16   friends.     But I'm a very private person so a lot of people

17   don't come to my house.

18                So I want to say that -- I can't really say that --

19   he's close but he maybe probably the only person that visited

20   my the most, put it that way.                                                  12:08:52


21   Q.     And Ibrahim trusted you; right?

22   A.     I assume he did.

23   Q.     He trusted you enough to ask you to attack that military

24   base with him; right?

25   A.     I can't say "yes" to that.                                              12:09:15



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 78 of 92
                                                                        395
                             ABDUL KHABIR WAHID - Cross

 1   Q.     Well, obviously, he realized you may have said "no";              12:09:17


 2   right?

 3   A.     Say that again?

 4   Q.     Obviously he realized that when he asked you to attack

 5   that military base, that you might have said "no"?                       12:09:24


 6   A.     No.     I don't know what he was thinking.

 7   Q.     But you did say "no"?

 8   A.     Yeah.

 9   Q.     And you didn't call the police at that time to tell them

10   that he was going to attack a military base, "yes" or "no"?              12:09:36


11   A.     No.

12   Q.     We've listened to the recordings, Government Exhibits 118

13   through 153 and 162 which were the recordings from your

14   conversations with Ali; right?

15   A.     M'hum.                                                            12:10:12


16   Q.     You've heard them; right?

17   A.     Yes.

18   Q.     And you would agree with me that was your voice on those

19   recordings?

20   A.     Yes.                                                              12:10:21


21   Q.     And it's your testimony that if Ali Soofi hadn't told the

22   FBI about you, that the FBI would not have had you under

23   investigation; right?

24   A.     True.

25   Q.     The last time you saw Ibrahim and Nadir was outside your          12:10:51



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 79 of 92
                                                                        396
                             ABDUL KHABIR WAHID - Cross

 1   house at 9 o'clock at night on Friday, May 1; correct?                   12:10:54


 2   A.     Incorrect because I wasn't sure whether it was 8 o'clock

 3   or 9 o'clock.      It was at night and I was in the house and they

 4   knocked on my door.       I was tired.

 5   Q.     So fair enough.                                                   12:11:09


 6   A.     Yeah.

 7   Q.     So at some point between 8 or 9 o'clock that evening was

 8   the last time that you saw the two of them?

 9   A.     Correct.

10   Q.     And as you stood with them outside your porch or on your          12:11:17


11   porch, you saw Nadir's black car outside your house; right?

12   A.     Yes.

13   Q.     You knew that the two of them had driven over to your home

14   to talk to you; correct?

15   A.     I knew that they had driven to my house.         I didn't know    12:11:35


16   that they were coming to talk to me.

17   Q.     You lived back on that day in the 3400 block of Port au

18   Prince; right?

19   A.     Correct.

20   Q.     And that is near Greenway and 35th Avenue; right?                 12:11:58


21   A.     Correct.

22   Q.     Do you know where Nurse lived?

23   A.     Actually I don't.

24   Q.     Did you know that he lived at Northern and I-17?

25   A.     No, but thanks for sharing that because I didn't know.            12:12:13



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 80 of 92
                                                                        397
                             ABDUL KHABIR WAHID - Cross

 1   Q.     Did you know that?                                                   12:12:16


 2   A.     No.

 3   Q.     So that night as Simpson handed you the envelope and the

 4   keys, Simpson told you that was headed out of town?

 5   A.     Could you repeat that?        I didn't hear it.                      12:12:36


 6   Q.     As Simpson handed you the envelope and the keys, he told

 7   you he was headed out of town?

 8   A.     No, he didn't.

 9   Q.     So it's your testimony that you believed he was going to

10   be in town?                                                                 12:13:02


11   A.     I didn't know what to think.        He didn't tell me where he

12   was going.

13                  MS. BROOK:     Can we place on the overhead what's going

14   to be marked as Government's Exhibit Number 164, please.             It's

15   on the computer.                                                            12:13:16


16                  THE WITNESS:     And before you play that --

17                  MS. BROOK:     There's no question.   Just hang on one

18   second.

19   BY MS. BROOK:

20   Q.     This is marked for identification.        Can you see that           12:13:33


21   picture all right there as Government's Exhibit number 164?

22   A.     Which one.     There's three of them.

23   Q.     So just look at the one in the middle there.

24   A.     Yeah.

25   Q.     Do you recognize that individual?                                    12:13:47



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 81 of 92
                                                                        398
                             ABDUL KHABIR WAHID - Cross

 1   A.     That's Saabir Nurse.                                               12:13:50


 2   Q.     The same Nurse that Simpson instructed you to deliver the

 3   envelope and the keys to on that coming Wednesday?

 4   A.     Correct.

 5   Q.     The same Nurse who you didn't know where he lived?                 12:14:04


 6   A.     Correct.

 7   Q.     You would agree with me that he was somewhat of a distant

 8   associate of yours, not a close friend?

 9   A.     It was kind of strange.      We were sort of close.      We just

10   never saw each other.                                                     12:14:24


11   Q.     So let me ground you back in May of 2015, not what's

12   transpired since.       Back in May of 2015, you would agree with me

13   that he was Ibrahim's friend much more than he was your friend?

14   A.     I guess you could say that because they both went to high

15   school together.                                                          12:14:46


16   Q.     So "yes"?

17   A.     Yeah.

18   Q.     When you interviewed with law enforcement in your living

19   room on May 6 of 2015, you did not tell them, as you just

20   testified, about the envelope or the keys that Simpson had                12:15:20


21   given you?

22   A.     Correct.

23   Q.     And you didn't tell them about the envelope and the keys

24   because you didn't want to get Nurse in trouble?

25   A.     No.     I didn't say that.                                         12:15:34



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 82 of 92
                                                                        399
                             ABDUL KHABIR WAHID - Cross

 1   Q.      Just "yes" or "no"?                                               12:15:36


 2   A.      No.

 3   Q.      You would agree with me that you were afraid of the FBI

 4   talking to Nurse?

 5   A.      Say that again.                                                   12:15:44


 6   Q.      You didn't want the FBI talking to Nurse?

 7   A.      No, I wouldn't say that, I didn't want him to talk to

 8   them, no.

 9   Q.      So why is it that you didn't tell them about Nurse?

10   A.      Were you listening to my narrative?       So why would you ask    12:15:59


11   me that?

12   Q.      Why is it that you didn't tell them about Nurse?

13   A.      Okay.     The reason why I didn't tell them -- I'm over here.

14                   The reason why I didn't tell them about Nurse was

15   simply, like I said, I did not want them to harass him.             Had   12:16:15


16   nothing to do with there was some secret plot or anything like

17   that.     I just didn't want them to harass him.        That's all.

18   Q.      Before you gave the envelope and the keys to Nurse, you

19   talked to Abdul Malik Abdul Kareem about having the envelope

20   and the keys; right?                                                      12:16:42


21   A.      Yes.

22   Q.      And Malik told you that he wanted you to open the

23   envelope?

24   A.      Correct.

25   Q.      You didn't open the envelope?                                     12:16:55



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 83 of 92
                                                                        400
                             ABDUL KHABIR WAHID - Cross

 1   A.     No.                                                               12:16:57


 2   Q.     Malik pushed, right, and he argued with you?

 3   A.     Yes, he did.

 4   Q.     Malik is a pretty big guy, isn't he?

 5   A.     Yes.                                                              12:17:07


 6   Q.     About six foot four?

 7   A.     I don't think he's that tall.

 8   Q.     Maybe six two?

 9   A.     He may be.     He just looks big.    He looks tall because he's

10   so fat so I would say -- he looks like he's five 11, something           12:17:22


11   like that.

12   Q.     Did he physically try to open the envelope?

13   A.     He tried to snatch it from me but he didn't open -- I

14   didn't let him.

15   Q.     How did you keep him from snatching it from you?                  12:17:43


16   A.     Pulled it back like, "No."

17   Q.     And you told him that it would be disrespectful to Ibrahim

18   for him to open it; right?

19   A.     M'hum.

20   Q.     Is that a "yes"?                                                  12:18:05


21   A.     Yes.

22   Q.     You have three children; correct?

23   A.     They are right behind you.

24   Q.     And they are all adults.      They are all over the age of 18?

25   A.     Yeah.                                                             12:18:36



                           United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 84 of 92
                                                                        401
                             ABDUL KHABIR WAHID - Cross

 1                 MS. BROOK:     May I have one moment?                      12:18:49


 2   BY MS. BROOK:

 3   Q.     Placing on the overhead Government's Exhibit Number 163,

 4   do you recognize this person?

 5   A.     Yes.                                                              12:19:34


 6   Q.     Who is it?

 7   A.     Salim.

 8   Q.     Who is Salim?

 9   A.     Salim is Abdul Malik's nephew.

10   Q.     Was that the individual you were referring to earlier who         12:19:44


11   was in the car with you our was it somebody else?

12   A.     No.    It was his brother.

13   Q.     You didn't know Nadir very well, Nadir Soofi?

14   A.     No.

15   Q.     Didn't spend much time with him?                                  12:20:34


16   A.     No.

17                 MS. BROOK:     Placing on the overhead Government's

18   Exhibit 84, if I can go back to the document camera.

19   BY MS. BROOK:

20   Q.     Tell us about this day.                                           12:21:10


21                 THE COURT:     It's not up yet.   Hang on.

22                 THE WITNESS:     Oh, okay.   This was one time.     It

23   doesn't mean that he was with me all the time.             This is one

24   time a few years ago when he and me and his son were together

25   and he came and he picked me up and he took me to somewhere far          12:21:30



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 85 of 92
                                                                        402
                             ABDUL KHABIR WAHID - Cross

 1   away.     It was a river, and a lot of people and stuff like that.             12:21:36


 2   That was it.         We just took with them.

 3   BY MS. BROOK:

 4   Q.      So this was something that happened occasionally?

 5   A.      No.    No.      No.   This happened one time.                          12:21:51


 6   Q.      One time?

 7   A.      Right.

 8   Q.      But you didn't remember this road trip that you took with

 9   Nadir?

10   A.      It's been a few years.           Why should I remember it?   I'm not   12:21:58


11   going to sit here and think about it.              It has been a while

12   since this -- I don't even know how you got this picture.

13   Q.      And so this was certainly a bit before Simpson asked you

14   to join Nadir and he and attack a military base in support of

15   ISIS?                                                                          12:22:18


16   A.      I would say so.         Do you see any gray in my hair?

17   Q.      So was that a, "yes"?           This picture was taken before

18   Simpson asked you to --

19   A.      Way.     Way.     Way before.

20   Q.      It was way before.                                                     12:22:32


21                  You would agree with me when the FBI came to your

22   home to interview you on May 6 of 2015 that they were there to

23   talk to you about Simpson and Soofi and the attack on Garland?

24   A.      I will assume that, yeah.

25   Q.      Yes?                                                                   12:23:18



                               United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 86 of 92
                                                                        403
                             ABDUL KHABIR WAHID - Cross

 1   A.     Yes.                                                                12:23:19


 2   Q.     And it was important for them to know the truth about

 3   information that you might have had about Simpson and Soofi;

 4   right?

 5   A.     I guess so.                                                         12:23:34


 6   Q.     Yes?

 7   A.     I guess so because I'm not sure.

 8   Q.     But you think that sounds right, right?         The FBI needed to

 9   know the truth about information that you had about Simpson and

10   Soofi; right?                                                              12:23:47


11   A.     To be honest with you --

12   Q.     Just "yes" or "no"?

13   A.     I'm going to say no then.

14   Q.     They didn't need to know the truth?

15   A.     No, I'm not saying that.                                            12:23:52


16   Q.     You're refusing to answer the question?

17   A.     No.     Just that you're wording the question where I can't

18   answer "yes" or "no" to it.

19   Q.     Do you remember, as we all heard, that the FBI told you it

20   was important to tell them the truth and, in fact, to lie to               12:24:08


21   them was a crime; right?

22   A.     True.

23   Q.     And you knew that well before; right?

24   A.     What do you mean?

25   Q.     You've always known that it's a crime to lie to the FBI?            12:24:19



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 87 of 92
                                                                        404
                             ABDUL KHABIR WAHID - Cross

 1   A.     Yeah.                                                              12:24:24


 2   Q.     You knew that back from Hassan's investigation in 2008;

 3   right?

 4   A.     I didn't know anything about it.        I just know they came to

 5   my house.                                                                 12:24:38


 6   Q.     You didn't want the FBI to go after Nurse; right?

 7   A.     Yes.

 8   Q.     You didn't want the FBI to go after Malik; right?

 9   A.     I don't follow you.

10   Q.     You didn't want the FBI to investigate Malik; right?               12:25:00


11   A.     I didn't know Malik was being investigated.

12   Q.     But you wouldn't want the FBI to be doing that; correct?

13   A.     I guess I wouldn't but it depends on the circumstances.

14   Q.     So you didn't want the FBI investigating your friends;

15   right?                                                                    12:25:24


16   A.     Would you want the FBI investigating your friends?

17   Q.     The way this is set up, I need you to answer the question,

18   sir.

19                  So you did not want the FBI investigating you;

20   correct?                                                                  12:25:37


21   A.     Investigating me?

22   Q.     Correct.

23   A.     Me?

24   Q.     Yeah.

25   A.     Sure.                                                              12:25:43



                          United States District Court
          Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 88 of 92
                                                                        405
                             ABDUL KHABIR WAHID - Cross

 1   Q.     You didn't want them investigating you; right?                    12:25:44


 2   A.     Sure.     For what?    I didn't do anything.

 3   Q.     So that's a "yes," you didn't want them investigating you?

 4   A.     Yes.

 5   Q.     And you knew, obviously, the investigation was an                 12:25:57


 6   investigation into a terrorist attack; right?

 7   A.     Yes.

 8   Q.     I had asked you before about when you learned that lying

 9   to the FBI is a crime.         You would agree with me that back when

10   Simpson was prosecuted in 2010, Elton Simpson, he was your               12:26:20


11   friend; right?

12   A.     Yes.

13   Q.     And you learned through his prosecution that it's a crime

14   to lie to the FBI; right?

15   A.     Yes.     But he actually lied to the FBI.                         12:26:34


16   Q.     "Yes" or "no," you learned back then?

17   A.     Yes.

18   Q.     Is that a "yes"?

19   A.     Yes.

20                  MS. BROOK:    Your Honor, I don't have any other          12:26:43


21   questions.

22                  THE COURT:    All right.   Thank you, Ms. Brook.

23                  Mr. Wahid, as you noticed during the trial, the order

24   is that the person who puts on -- or the side who puts on the

25   witness has a direct, then there's a cross and then if there's           12:27:00



                           United States District Court
           Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 89 of 92
                                                                         406
                              ABDUL KHABIR WAHID - Cross

 1   any redirect, then the proponent of the witness gets to do                      12:27:03


 2   redirect.

 3                 It's a little awkward to have you do redirect of

 4   yourself.      But if there's anything that you need to say to

 5   testify in response to the questions you were just asked, you                   12:27:15


 6   have that right now.         If you don't have anything, that's fine,

 7   too, but you have the opportunity.

 8                 THE WITNESS:     To say what?

 9                 THE COURT:     The idea of redirect, sir, is that if a

10   side thinks that anything has been muddied by                                   12:27:32


11   cross-examination, they can hit issues to attempt to clear it

12   up.     So if you think something was muddied by the

13   cross-examination, I give you an opportunity to make a

14   statement to clear it up.         If not, you don't have to.

15                 THE WITNESS:     Okay.   Let me think about it.                   12:27:52


16                 I just wanted to state that in my defense, it is true

17   Ibrahim -- because he told me, he -- I forget what he said.                It

18   was something really stupid, too, but he actually -- oh.              He

19   mentioned something about jihad and he used the word "jihad" in

20   a recorded conversation that he didn't know he was being                        12:28:27


21   recorded.      And the FBI asked him if he ever used the word

22   "jihad" and he said, "no," and that's how he they were able to

23   get him, because he said, "no."

24                 And my situation, I didn't actually lie.         I did omit

25   but I did not lie.         And so to be honest with you, I mean from            12:28:56



                           United States District Court
           Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 90 of 92
                                                                         407



 1   what I know, I really thought that I had not told a lie because             12:29:09


 2   I admitted it.       I didn't think that lying meant that by me not

 3   saying something, I was lying.            I really did think that.    So,

 4   no.

 5                 THE COURT:     Thank you, sir.     You are excused and you    12:29:29


 6   may step down.

 7                 (Witness excused.)

 8                 THE COURT:     And Mr. Wahid, now, resuming your -- go

 9   ahead, please take your place at the table.            Resuming your role

10   now as advocate, there is a motion to admit an exhibit                      12:29:48


11   currently pending.         I believe it's 52.

12                 Is that right?

13                 MS. BROOK:     Yes, Your Honor.     And I also didn't move

14   to admit the other exhibit simply based upon the same.

15                 THE COURT:     Let's take care of 52 first.                   12:30:02


16                 Mr. Wahid, is there an objection?

17                 MR. WAHID:     No.

18                 THE COURT:     All right.     52, which was the list, is

19   admitted.

20                 (Exhibit Number 52 was admitted into evidence.)               12:30:09


21                 THE COURT:     Now, Ms. Brook, what was the other?

22                 MS. BROOK:     84.

23                 THE COURT:     All right.

24                 MS. BROOK:     Which was the photo on the Elmo right

25   now?                                                                        12:30:18



                           United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 91 of 92
                                                                     408



 1             THE COURT:    That was the photo in front of the body       12:30:21


 2   of water; correct?

 3             MS. BROOK:    Yes.

 4             THE COURT:    All right.

 5             Any objection, Mr. Wahid, to the photo?                     12:30:27


 6             MR. WAHID:    No.

 7             THE COURT:    All right.    Then 84 is also admitted.

 8             (Exhibit Number 84 was admitted into evidence.)

 9             (End of excerpted portion.)

10                                  * * * * *                              12:30:32


11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       United States District Court
       Case 2:17-cr-00360-JJT Document 171 Filed 03/08/19 Page 92 of 92
                                                                     409



 1                          C E R T I F I C A T E                          12:30:32


 2

 3              I, ELAINE M. CROPPER, do hereby certify that I am

 4   duly appointed and qualified to act as Official Court Reporter

 5   for the United States District Court for the District of              12:30:32


 6   Arizona.

 7

 8              I FURTHER CERTIFY that the foregoing pages constitute

 9   a full, true, and accurate transcript of all of that portion of

10   the proceedings contained herein, had in the above-entitled           12:30:32


11   cause on the date specified therein, and that said transcript

12   was prepared under my direction and control, and to the best of

13   my ability.

14

15              DATED at Phoenix, Arizona, this 8th day of February,       12:30:32


16   2019.

17

18

19

20                                    s/Elaine M. Cropper                  12:30:32


21                                    _________________________________
                                       Elaine M. Cropper, RDR, CRR, CCP
22

23

24

25                                                                         12:30:32



                       United States District Court
